Case 5:18-cv-00138-RWS-CMC Document 34 Filed 02/03/20 Page 1 of 54 PageID #: 594



                          IN THE UNITED STATES DISTRICT COURT
                            OF THE EASTERN DISTRICT OF TEXAS
                                   TEXARKANA DIVISION

  VIKI J. PIERCE                              §

  V.                                          §               No. 5:18CV138-RWS-CMC

  PATIENT SUPPORT SERVICES, INC., §
  a wholly owned subsidiary of Lincare
  Inc.                                 §


                              REPORT AND RECOMMENDATION
                         OF THE UNITED STATES MAGISTRATE JUDGE


         The above-referenced cause of action was referred to the undersigned United States

  Magistrate Judge for pre-trial purposes in accordance with 28 U.S.C. § 636. The following motion

  is before the Court:

               Defendant’s Motion for Summary Judgment (Docket Entry # 23).

  The Court, having reviewed the relevant briefing, recommends the motion be GRANTED. The

  Court further recommends the above-entitled and numbered cause of action be DISMISSED WITH

  PREJUDICE.

                                        I. BACKGROUND

         Viki J. Pierce (“Plaintiff”), a former employee of Patient Support Services, Inc., a wholly

  owned subsidiary of Lincare Inc. (“PSSI” or “Defendant”), presents claims for disability

  discrimination under the Americans with Disabilities Act of 1990 (“ADA”) and for age

  discrimination under the Age Discrimination in Employment Act of 1967 (“ADEA”). According

  to the Second Amended Complaint (“SAC”), Plaintiff was an accounting manager for Defendant

  from approximately March 2003 until March 2014, when Lincare Inc. (“Lincare”) acquired
Case 5:18-cv-00138-RWS-CMC Document 34 Filed 02/03/20 Page 2 of 54 PageID #: 595



  Defendant. Docket Entry # 19, ¶ 9. Plaintiff alleges she was employed by Defendant as Center

  Operations Manager from March 2014 until her employment was terminated on August 21, 2017.

  Id. Plaintiff was fifty-nine years old when her employment was terminated. Id., ¶ 10.

          Plaintiff alleges Defendant violated the ADEA and ADA by terminating her employment

  because of her back condition and age. Plaintiff requests the Court (1) enter declaratory judgment

  against Defendant and in favor of Plaintiff recognizing Defendant violated Plaintiff’s rights; (2)

  award Plaintiff past lost wages, including lost fringe benefits and back pay which resulted from

  illegal discrimination; (3) award Plaintiff future lost wages, including lost fringe benefits and future

  pay, together with any future benefits that would have otherwise occurred had it not been for the

  illegal discrimination; (4) award Plaintiff compensatory and punitive damages; (5) award Plaintiff

  costs of this action, including the fees and costs of experts, together with reasonable attorneys’ fees;

  and (6) enter an order restraining Defendant from any retaliation against Plaintiff for participating

  in any manner in this litigation. Id., ¶ 25.

                              II. SUMMARY JUDGMENT MOTION

          Defendant moves for summary judgment on Plaintiff’s claims, first asserting the ADEA

  claim fails because Plaintiff cannot show she was replaced by someone substantially younger or

  otherwise discharged because of her age. Docket Entry # 23 at p. 18. According to Defendant,

  Plaintiff’s discrimination theory is comprised primarily of stray comments related to her age, which

  Defendant asserts were not proximate in time or related to Plaintiff’s actual termination. Id. at pp.

  19-22. Defendant further asserts it had legitimate, nondiscriminatory business reasons for its

  termination decision, including the following: failure to follow workplace instructions regarding time

  management; failure to meet daily goals including communications; failure to manage compliance


                                                     2
Case 5:18-cv-00138-RWS-CMC Document 34 Filed 02/03/20 Page 3 of 54 PageID #: 596



  binders; failure to train and manage employees; and failure to demonstrate leadership and

  accountability for her actions, including the use of the office phone for personal business. Id. at p.

  23. Defendant argues Plaintiff cannot show pretext or “but for” causation. Id. at pp. 23-26.

         Regarding Plaintiff’s ADA claim, Defendant maintains Plaintiff failed to exhaust her

  administrative remedies. Id. at pp. 26-27. Although Plaintiff mentioned disability discrimination

  in her intake questionnaire, Defendant asserts Plaintiff did not check the disability box on her

  administrative charge. Id. at p. 26. Nor did she state her employment was terminated because of an

  alleged disability, according to Defendant. Defendant further asserts, in a footnote, that Plaintiff’s

  charge of discrimination is unsworn. Id. at p. 26, n. 22.

         Alternatively, Defendant argues Plaintiff cannot establish her prima facie case of disability

  discrimination because she cannot prove she was disabled within the meaning of the ADA. Id. at

  pp. 27-29. Even if Plaintiff could establish a prima facie case, Defendant contends her claim still

  fails because Plaintiff cannot show Defendant’s legitimate, nondiscriminatory reasons for her

  termination are pretext. Id. at pp. 29-31.

         In response, Plaintiff states this “is a case of numerous comments and small acts that add up

  to a prima facie case of discrimination.” Docket Entry # 24 at p. 2. According to Plaintiff, although

  Defendant “offers so-called legitimate reasons for [her] termination, she is able to create genuine

  issues of material fact by rebutting each of Defendant’s reasons as pretext and by showing she was

  fired due to her age and/or a perceived back disability.” Id. Regarding the exhaustion issue, Plaintiff

  explains that although she did not check the disability box, “she noted in her EEOC charge that she

  was harassed and ridiculed because of her back issues.” Id. at p. 15. Plaintiff “believes she signed

  the EEOC charge, but [notes] she dealt with the EEOC over the phone quite a bit and she does not


                                                    3
Case 5:18-cv-00138-RWS-CMC Document 34 Filed 02/03/20 Page 4 of 54 PageID #: 597



  remember.” Id. Plaintiff asserts the “facts are true and correct under penalty of perjury,” and “her

  ADA claim is within the scope of the EEOC investigation which could reasonably have grown out

  of the administrative charge.” Id.

                                       III. LEGAL STANDARDS

  A.      Summary judgment standard

          The purpose of summary judgment is to isolate and dispose of factually unsupported claims

  or defenses. See Celotex Corp. v. Catrett, 477 U.S. 317, 327 (1986). Summary judgment is proper

  if the pleadings, the discovery and disclosure materials on file, and any affidavits “[show] that there

  is no genuine issue as to any material fact and that the movant is entitled to judgment as a matter of

  law.” FED. R. CIV. P. 56(a). A dispute about a material fact is genuine “if the evidence is such that

  a reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc.,

  477 U.S. 242, 248 (1986). The trial court must resolve all reasonable doubts in favor of the party

  opposing the motion for summary judgment. Casey Enterprises, Inc. v. American Hardware Mut.

  Ins. Co., 655 F.2d 598, 602 (5th Cir. 1981) (citations omitted). The substantive law identifies which

  facts are material. Anderson, 477 U.S. at 248.

          The party moving for summary judgment has the burden to show there is no genuine issue

  of material fact and that it is entitled to judgment as a matter of law. Id. at 247. If the movant bears

  the burden of proof on a claim or defense on which it is moving for summary judgment, it must come

  forward with evidence that establishes “beyond peradventure all of the essential elements of the

  claim or defense.” Fontenot v. Upjohn Co., 780 F.2d 1190, 1194 (5th Cir. 1986) (emphasis in

  original). But if the nonmovant bears the burden of proof, the movant may discharge its burden by

  showing there is an absence of evidence to support the nonmovant’s case. Celotex, 477 U.S. at 325;


                                                     4
Case 5:18-cv-00138-RWS-CMC Document 34 Filed 02/03/20 Page 5 of 54 PageID #: 598



  Byers v. Dallas Morning News, Inc., 209 F.3d 419, 424 (5th Cir. 2000).

         The party moving for summary judgment bears the initial burden of informing the court of

  the basis for the motion, and identifying portions of the pleadings, depositions, answers to

  interrogatories, admissions, or affidavits that demonstrate the absence of a triable issue of material

  fact. Celotex, 477 U.S. at 323. To meet its burden, the moving party must either submit evidence

  that negates the existence of some material element of the non-moving party’s claim or defense, or,

  if the crucial issue is one for which the non-moving party will bear the burden of proof at trial,

  merely point out that the evidence in the record is insufficient to support an essential element of the

  nonmovant’s claim or defense. Vallecillo v. Wells Fargo Bank, N.A., No. 5:16-CV-935-DAE, 2018

  WL 3603120, at *2 (W.D. Tex. May 15, 2018) (citing Lavespere v. Niagra Machine & Tool Works,

  Inc., 910 F.2d 167, 178 (5th Cir. 1990)).

         Once the movant has carried its burden, the nonmovant must “respond to the motion for

  summary judgment by setting forth particular facts indicating there is a genuine issue for trial.”

  Byers, 209 F.3d at 424 (citing Anderson, 477 U.S. at 248-49). The nonmovant must adduce

  affirmative evidence. Anderson, 477 U.S. at 257. No “mere denial of material facts nor . . . unsworn

  allegations [nor] arguments and assertions in briefs or legal memoranda” will suffice to carry this

  burden. Moayedi v. Compaq Computer Corp., 98 Fed. Appx. 335, 338 (5th Cir. 2004). Rather, the

  court requires “significant probative evidence” from the nonmovant in order to dismiss a request for

  summary judgment supported appropriately by the movant. United States v. Lawrence, 276 F.3d 193,

  197 (5th Cir. 2001). The court must consider all of the evidence, but must refrain from making any

  credibility determinations or weighing the evidence. See Turner v. Baylor Richardson Med. Ctr., 476

  F.3d 337, 343 (5th Cir. 2007).

                                                    5
Case 5:18-cv-00138-RWS-CMC Document 34 Filed 02/03/20 Page 6 of 54 PageID #: 599



         All facts and inferences drawn from those facts must be viewed in the light favorable to the

  party resisting the motion for summary judgment. Mission Pharmacal Co. v. Virtus Pharm., LLC,

  23 F. Supp. 3d 748, 756 (W.D. Tex. 2014) (citing Scott v. Harris, 550 U.S. 372, 378 (2007);

  Hibernia Nat’l Bank v. Carner, 997 F.2d 94, 97 (5th Cir. 1993)). “The court need consider only the

  cited materials, but it may consider other materials in the record.” Mission Pharmacal, 23 F. Supp.

  3d at 756–57 (quoting FED. R. CIV. P. 56(c)(3)).

  B.     Summary judgment burdens in employment discrimination context

         “A distinct subset of analytical principles applies when a motion for summary judgment is

  filed in an employment discrimination or retaliation case.” Keel v. Wal-Mart Stores, Inc., No. 1:11-

  CV-248, 2012 WL 3263575, at *6 (E.D. Tex. July 17, 2012), report and recommendation adopted,

  No. 1:11-CV-248, 2012 WL 3262882 (E.D. Tex. Aug. 9, 2012), aff’d, 544 Fed. Appx. 468 (5th Cir.

  2013). A plaintiff-employee may prove discrimination or retaliation either by direct or circumstantial

  evidence. See McCoy v. City of Shreveport, 492 F.3d 551, 556 (5th Cir.2007). “Direct evidence is

  evidence that, if believed, proves the fact of discriminatory [or retaliatory] animus without inference

  or presumption.” West v. Nabors Drilling, USA, Inc., 330 F.3d 379, 384 n. 3 (5th Cir.2003) (internal

  quotations omitted).

         When a plaintiff-employee relies on circumstantial evidence, courts within the Fifth Circuit

  apply a modified McDonnell Douglas framework that involves shifting burdens of production to

  determine whether an action warrants a plenary trial. Keel, 2012 WL 3263575, at *7 (citing

  McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802–804, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973);

  also citing Keelan v. Majesco Software, Inc., 407 F.3d 332, 341 (5th Cir. 2005) (describing the Fifth

  Circuit’s modified McDonnell Douglas approach to employment discrimination cases where a

                                                     6
Case 5:18-cv-00138-RWS-CMC Document 34 Filed 02/03/20 Page 7 of 54 PageID #: 600



  mixed-motive analysis might apply)). Under the McDonnell Douglas framework, the plaintiff

  employee has the initial burden to make a prima facie showing of discrimination or retaliation.

  McInnis v. Alamo Cmty. College Dist., 207 F.3d 276, 279–80 (5th Cir. 2000). To satisfy this burden,

  the plaintiff need only make a very minimal showing. Keel, 2012 WL 3263575, at *7 (citations

  omitted).

         Once the plaintiff-employee makes this showing, the burden shifts to the defendant-employer

  to articulate a legitimate, nondiscriminatory or nonretaliatory reason for the adverse employment

  action. Id. (citing McInnis, 207 F.3d at 280). “The defendant may meet this burden by presenting

  evidence that if believed by the trier of fact, would support a finding that unlawful discrimination

  was not the cause of the employment action.” Nichols v. Loral Vought Sys. Corp., 81 F.3d 38, 41

  (5th Cir. 1996) (quoting St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 506–08, (U.S. 1993))

  (internal quotations omitted). This burden does not involve a credibility assessment. Reeves v.

  Sanderson Plumbing Prod., Inc., 530 U.S. 133, 142 (2000).

         If the employer meets its burden, “‘the McDonnell Douglas framework—with its

  presumptions and burdens’—disappear[s], . . . and the sole remaining issue [is] ‘discrimination vel

  non.’” Brooks v. Firestone Polymers, LLC, 70 F. Supp. 3d 816, 831 (E.D. Tex. 2014), aff’d sub nom.

  Brooks v. Firestone Polymers, L.L.C., 640 Fed. Appx. 393 (5th Cir. 2016) (quoting Reeves, 530 U.S.

  at 142–43 (quoting Hicks, 509 U.S. at 510)). “Although intermediate evidentiary burdens shift back

  and forth under this framework, ‘[t]he ultimate burden of persuading the trier of fact that the

  defendant intentionally discriminated against the plaintiff remains at all times with the plaintiff.’”

  Brooks, 70 F. Supp. 3d at 831 (quoting Reeves, 530 U.S. at 143 (quoting Tex. Dep't of Cmty. Affairs

  v. Burdine, 450 U.S. 248, 253, 101 S.Ct. 1089, 67 L.Ed.2d 207 (1981))) (other citations omitted).


                                                    7
Case 5:18-cv-00138-RWS-CMC Document 34 Filed 02/03/20 Page 8 of 54 PageID #: 601



  In attempting to satisfy this burden, under the modified McDonnell Douglas approach, the plaintiff

  must offer sufficient evidence to create a genuine issue material fact either (1) not true, but a mere

  pretext for unlawful discrimination or retaliation (pretext alternative); or (2) true, but only one of the

  reasons for its conduct, and another motivating factor is the plaintiff-employee’s protected

  characteristic (mixed-motive[s] alternative). Keel, 2012 WL 3263575, at *7 (citing Rachid v. Jack

  in the Box, Inc., 376 F.3d 305, 312 (5th Cir. 2004)); see also Brooks, 70 F. Supp. 3d at 831–32. The

  plaintiff–employee satisfies this burden if a rational fact finder could find in his favor. Keel, 2012

  WL 3263575, at *7 (citing Hernandez v. Yellow Transp., Inc., 670 F.3d 644, 660 (5th Cir. 2012)

  (citing Patel v. Midland Mem’l Hosp. & Med. Ctr., 298 F.3d 333, 342–43 (5th Cir. 2002))).

          Ultimately, “[w]hether summary judgment is appropriate depends on numerous factors,

  including ‘the strength of the plaintiff’s prima facie case, the probative value of the proof that the

  employer’s explanation is false, and any other evidence that supports the employer’s case’” that

  properly may be considered by the court when ruling on a motion for summary judgment. Brooks,

  70 F. Supp. 3d at 832–33 (quoting Price v. Fed. Express Corp., 283 F.3d 715, 720 (5th Cir.2002)

  (quoting Reeves, 530 U.S. at 148–49)).

                             IV. SUMMARY JUDGMENT EVIDENCE

          Defendant submitted the following evidence in support of its motion: (1) Excerpts of oral

  deposition of Viki J. Pierce (“Pl. Dep.”), with twelve attached exhibits; (2) Excerpts of oral

  deposition of Rhonda Bollman (“Bollman Dep.”); and (3) Declaration of Rhonda Bollman

  (“Bollman Decl.”). In support of her response to the motion, Plaintiff attached excerpts of the

  depositions of Plaintiff and Bollman. On January 13, 2020, the Court granted Defendant’s motion



                                                      8
Case 5:18-cv-00138-RWS-CMC Document 34 Filed 02/03/20 Page 9 of 54 PageID #: 602



  for leave to file a supplement to the summary judgment record by including the composite exhibit

  to Rhonda Bollman’s declaration attached as Exhibit A to Docket Entry # 28. Docket Entry # 30.

  The Court informed the parties that Plaintiff would have seven days in which to respond to the

  supplemental exhibit, after which time the Court would consider the motion for summary judgment

  ripe for consideration. No response to Defendant’s supplemental exhibit has been filed.

         Taken together, the parties’ evidence establishes the following.

  •      Plaintiff’s back condition

         Plaintiff’s date of birth is March 1958. Pl. Dep. at 10:22-23. Since she was twelve years old,

  Plaintiff has had a birth defect called Spondylolisthesis. Id. at 25:23-26:9. She has an unstable

  vertebrae that moves and causes her back to “go out” from time to time, which requires Plaintiff to

  visit a chiropractor. Id. When Plaintiff’s back went out, it would cause her to walk bent over until

  the chiropractor put it back in place. Id. at 67:17-18.

  Plaintiff’s employment with PSSI

         PSSI is an in-home care center that provides enteral therapy and durable medical equipment

  to patients for their enteral needs. Bollman Decl., ¶ 2. Plaintiff began her employment with PSSI

  in March 2003, working in accounts payable, at almost 45 years old. Pl. Dep. at 29:24-30:9; 94:25-

  95:1. Plaintiff was promoted to an accounting supervisor position until March 2014. Id. at 30:13-18.

  PSSI was owned by independent owners during this time period. Bollman Dep. at 14:8-12.

  •      Lincare acquired PSSI

         Lincare Inc. (“Lincare”) acquired PSSI around March 2014. Pl. Dep. at 32:1-6. New

  ownership brought a number of changes to PSSI, including an enhanced focus on performance goals

                                                    9
Case 5:18-cv-00138-RWS-CMC Document 34 Filed 02/03/20 Page 10 of 54 PageID #: 603



   and metrics, as Lincare is very numbers and quota driven. Id. at 73:10-19; Bollman Decl., ¶ 28. For

   example, Lincare wants each employee to have a certain amount of numbers of tasks performed (i.e.,

   fifteen patients processed per day), and an employee’s performance is based on all of these numbers.

   Pl. Dep. at 72:21-73:14; Bollman Decl., ¶ 23. This number-driven approach is the same for all

   employees. Pl. Dep. at 73:15-16.

   •       Plaintiff’s employment after Lincare’s acquisition of PSSI

           As a result of Lincare’s acquisition of PSSI in 2014, Plaintiff’s accounting supervisor job was

   eliminated because Lincare performed its accounting functions out of its corporate office in Florida.

   Id. at 31:2-7. Rather than terminating her employment, Plaintiff was given the title of Operations

   Manager. Id. at 29:24-30:7; 31:8-9. Plaintiff’s new position was on the patient processing side of the

   business, a part of the business she had not dealt with. Id. at 56:1-7. None of Plaintiff’s job duties

   from her old position transitioned to her new role. Id. at 56:8-10. Plaintiff was now required to be

   a part of a team and the operations process. Bollman Decl., ¶ 6.

           As Operations Manager, Plaintiff reported to a new supervisor, Center Manager, Rhonda

   Bollman. Pl. Dep. at 42:22-43:1. Bollman began her employment at PSSI as a Customer Service

   Supervisor in 2004, and became the Center Manager in March 2014 when Lincare acquired PSSI.1

   Bollman Decl., ¶ 3. Although they had previously worked in different departments, Plaintiff had

   known and worked with Bollman for about ten years. Id., ¶ 4. Plaintiff and Bollman had an amicable

   relationship before Bollman became her supervisor. Pl. Dep. at 43:17-19. They ate lunch together.

   Id. at 43:20-21; Bollman Dep. at 36:16-18.


           1
            Bollman stayed in the Center Manager position until November 2018, when she was promoted to District Area
   Manager. Bollman Decl., ¶ 3.

                                                          10
Case 5:18-cv-00138-RWS-CMC Document 34 Filed 02/03/20 Page 11 of 54 PageID #: 604



          Bollman had no negative feelings towards Plaintiff. Bollman Dep. at 36:18-19. Soon after

   the transition, Bollman gave Plaintiff a $5 gift card and flowers with a note that said “thanks for

   stepping up to the plate and accepting the challenge around here! Your efforts are noticed.” Pl. Dep.

   at 115:15-116:18. Plaintiff testified Bollman was sometimes a “very good” supervisor to work for,

   but at other times “very frustrating and very aggravating” because Plaintiff did not know what

   Bollman’s expectations were. Id. at 48:19-49:25 (further stating there was a lack of training about

   Plaintiff’s new responsibilities and Plaintiff had to “dig out” different aspects of the position for

   herself). Bollman is currently forty-seven years old and was over forty years old when she became

   Plaintiff’s supervisor. Bollman Dep. at 14:2-3.

          The goal of Operations Manager was to support the Center Manager and to be involved in

   all aspects of the operations. Bollman Decl., ¶ 6. Initially, Plaintiff’s job duties consisted primarily

   of chart compliance. Pl. Dep. at 35:23-36:13. Plaintiff was also responsible for maintaining and

   regularly updating a number of different compliance binders kept by PSSI. Id. at 41:11-19. Plaintiff

   agreed compliance is important, noting Lincare takes it “very seriously.” Id. at 41:20-21. Plaintiff’s

   job duties also included supervising two front desk employees who did ticket confirmations, making

   sure they were keeping up with their tickets and meeting their performance goals. Id. at 41:1-10;

   Bollman Decl., ¶ 7. Before PSSI could bill a patient, anytime it made a delivery, it had to confirm

   the supplies were delivered either in the form of the signed delivery ticket by the patient or

   confirmation from the carrier that delivered it. Pl. Dep. at 39:11-21. This was known as a “ticket

   confirmation.” Bollman Decl., ¶ 7. Plaintiff also assisted in interviewing but not hiring. Bollman

   Dep. at 52:25-53:5.

          Plaintiff underwent a variety of training from Lincare and PSSI for her Operations Manager

                                                     11
Case 5:18-cv-00138-RWS-CMC Document 34 Filed 02/03/20 Page 12 of 54 PageID #: 605



   role. See Pl. Ex. 5. Plaintiff received training from Lincare on feeding pumps and computer

   compliance training. Pl. Dep. at 51:1-10.

   •        May 12, 2015 performance evaluation

            On May 12, 2015, Bollman issued Plaintiff’s performance evaluation where she received a

   3.0 out of 4.0 in all four measurable categories (quantity, quality, work habits, and attendance with

   a “meets expectations” in compliance) and an overall rating of 3 out of 4.2 Id. at 54:9-21, Ex. 6.

   Plaintiff had no issues with this evaluation. Id. at 54:22-24. Bollman noted Plaintiff was a positive

   supervisor and helped others, and Plaintiff was found to have complied with protocol timeframes,

   record documentation, education and evaluation, and infection control. Pl. Ex. 6. On her self-

   evaluation, Plaintiff stated she had to “learn a totally new part of the business in that [she] had not

   been a part of patient care protocol.” Pl. Ex. 7. Plaintiff further stated she had increased her skills

   by learning the things necessary to qualify a patient, the paperwork Lincare must have and “many

   other things that are needed to be able to provide care to [the] patients.” Id.

   •        June 3, 2015 verbal warning

            On June 3, 2015, Plaintiff was issued a verbal warning for failing to meet performance goals.

   Pl. Dep. at 62:8-15, Exh. 10. Plaintiff and her direct reports failed to meet the requisite number of

   ticket confirmations for May and had 90 less than the previous month. Pl. Ex. 10. Bollman had

   previously discussed with Plaintiff the importance of managing her staff to ensure performance goals

   are met. Id. The written document memorializing the conversation indicated failure to improve




            2
              PSSI has two parts to its performance evaluations – the supervisor evaluation and a self-evaluation. Pl. Dep.
   at 55:8-13.

                                                             12
Case 5:18-cv-00138-RWS-CMC Document 34 Filed 02/03/20 Page 13 of 54 PageID #: 606



   performance could result in further disciplinary action, up to and including termination. Id. Plaintiff

   did not contest the verbal warning.3 Pl. Dep. at 63:10-13, Ex. 10.

   •        Plaintiff’s job duties shift in 2016

            In 2016, PSSI acquired a lot of new business from a competitor, McKesson. Bollman Decl.,

   ¶ 8. After the acquisition of this business, Kristy Yarberry, LaCandace Oliver, and Shawn Walker,

   and Plaintiff were all put in one office and their major responsibility was processing the new nursing

   homes’ patients. Id.; Pl. Dep. at 47:6-20. Plaintiff was involved in the front end of the process, which

   consisted primarily of obtaining the documents and information necessary from each new facility

   on each patient so PSSI could determine if the patient had insurance or qualified for Medicare

   (known as “qualifying the patient”). Bollman Decl., ¶ 9. Once the patient was qualified, PSSI would

   register the patients and provide services and products to new patients – completing the front end

   of the process. Pl. Dep. at 37:1-6; 38:9-10; Bollman Decl., ¶ 9.

            The back end of the process is where PSSI would ship out the products or render the services

   to the patients and then bill and collect for those products and services. Bollman Decl., ¶ 10. If there

   was an issue on the front end, it would significantly delay and cause issues on the back end, which

   in turn prevented PSSI from getting paid for its products and services. Id. Thus, it was imperative

   that the front end was performed accurately and efficiently. Id. In addition to her new patient

   processing duties, Plaintiff remained responsible for her compliance and supervisory duties. Id. The

   new business and the compliance binders were both high priority duties and, as a manager, Plaintiff


            3
             The Company’s Problem Resolution Procedure allows an employee to formally dispute the disciplinary action
   and any information contained therein. Pl. Dep. at 63:10-13, Exh. 10. Plaintiff testified she did not take the verbal
   warning through the problem resolution procedure because she felt it was a futile effort; others had attempted to do so
   and nothing had been done. Pl. Dep. at 63:14-64:2.

                                                             13
Case 5:18-cv-00138-RWS-CMC Document 34 Filed 02/03/20 Page 14 of 54 PageID #: 607



   was expected to prioritize her duties and use time management to stay on top of both of them or ask

   for help if needed. Bollman Dep. at 57:7-20. That “ramp up period” with the increased business

   from the competitor was still going on when Plaintiff was terminated. Pl. Dep. at 38:4-12.

   •      November 4, 2016 performance evaluation

          On November 4, 2016, Plaintiff received her 2016 performance evaluation. Pl. Dep. at 58:17-

   20, Ex. 8. Bollman rated Plaintiff a 3.0 out of 4.0. Pl. Exh. 8. Plaintiff had no issues with this

   performance evaluation. Pl. Dep. at 59:3-4.

   •      Alleged performance deficiencies

          Jane Carlson was a respiratory therapist and sales manager. Bollman Dep. at 67:3-4. Carlson

   was working at the Texarkana facility to help with all the new business. Id. at 67:9-11. Around

   March 2017, Carlson reported a number of Plaintiff’s performance deficiencies. Bollman Decl., ¶

   11. Carlson discovered the compliance binders were not being maintained properly. Id.; Bollman

   Dep. at 67:14-20. Carlson also pointed out Plaintiff was making mistakes in her patient processing

   duties, like inputting information incorrectly or untimely, which would delay the patient processing

   process. Bollman Decl., ¶ 11. Plaintiff’s performance errors were causing delays and otherwise

   adversely affecting the sales team’s sales, and thus, PSSI’s bottom line. Id.

          Bollman had given Plaintiff the “benefit of the doubt for the first couple of years based on

   her transition to a new position in a new department in the hopes that she would adapt to the position

   eventually.” Id., ¶ 12. According to Bollman, “it was becoming clear that [Plaintiff] was struggling

   to complete the job duties required of her position.” Id. After Carlson’s complaints, Bollman began

   to keep a closer eye on Plaintiff, and she started formally documenting her performance issues. Id.


                                                    14
Case 5:18-cv-00138-RWS-CMC Document 34 Filed 02/03/20 Page 15 of 54 PageID #: 608



   •        March 13, 2017 action plan

            On March 13, 2017, Plaintiff was placed on a 60 day action plan.4 Id., ¶ 13; Pl. Dep. at 79:15-

   17. According to the action plan, Plaintiff’s “actions and behaviors [were] not supporting the goals

   and conditions of the Texarkana, TX, center and Lincare,” and Plaintiff was not demonstrating a

   leadership role even though she had been Operations Supervisor since March 2014. Pl. Ex. 12.

   Bollman stated she had “discovered multiple serious concerns with [Plaintiff’s] leadership style,

   ownership/accountability and how [Plaintiff was] communicating to [her] team.” Id. It had also

   been reported that she had demonstrated “highly unprofessional behavior including improper

   clocking and timekeeping.” Id. The action plan listed the following specific performance

   deficiencies: (1) improper clocking and timekeeping (specifically February 6, 2017 which had been

   previously addressed verbally); (2) inappropriate use of cell phone; (3) failure to maintain and update

   compliance binders; (4) failure to maintain accurate drivers logs; (5) failure to maintain and update

   daily and monthly vehicle inspections records; (6) concerns with Plaintiff’s use of the shred bin and

   drawers. Id. Plaintiff had been verbally counseled by Bollman about many of these performance

   deficiencies before being given the action plan. Bollman Decl., ¶ 13. Plaintiff did not contest this

   action plan.5




            4
               Bollman testified the company’s progressive discipline policy allows verbal warning, written warning, an
   action plan as an option, a final written warning as another option, and termination. Bollman Dep. at 51:18-24. Bollman
   stated she chose to do the action plan as the best course of action because it is more detailed than a final written warning.
   Id. at 52:1-24.

            5
               Plaintiff did not submit her action plan through the problem resolution procedure or complain to anyone at
   Lincare that she thought the action plan was unfair in any way. Pl. Dep. at 89:3-10. Plaintiff did not complain to the
   district area manager or anyone at Human Resources about the action plan. Id. at 89:11-18.

                                                               15
Case 5:18-cv-00138-RWS-CMC Document 34 Filed 02/03/20 Page 16 of 54 PageID #: 609



           a. Improper Clocking and Timekeeping. Bollman testified Plaintiff was not always honest

   with her about timekeeping. Bollman Dep. at 36:20-25. An employee clocks in and out through her

   computer time program. Id. at 37:4-6. According to Bollman, Plaintiff would not clock out when she

   left and then when she came back she would clock in, which would put her as out and then clock

   back in thirty minutes later so it showed she had a thirty-minute lunch break instead of an hour lunch

   break. Id. at 37:6-11. Bollman discussed this with Plaintiff several times prior to the action plan. Id.

   at 37:12-13. The failure to accurately report time away for lunch was unacceptable. Pl. Ex. 12.

           Plaintiff testified any failure to clock in was an accident, noting it was not uncommon to walk

   in from lunch and have the “telephone ringing off the hook, a nursing home calling you and

   sometimes with the time clock you would clock in and out and it would fail to record your punches

   and it was a random issue.” Pl. Dep. at 81:3-9.

           b. Inappropriate Use of Cell Phone. According to Plaintiff, all of the supervisors received

   communication on their cell phones from “company reps, sales reps out in the field.” Pl. Dep. at

   81:15-20. Plaintiff admitted she also took personal calls on her cell phone during work time, but she

   stated her personal phone calls were “very minor compared to some of the other supervisors.” Id. at

   82:5-10. Company policy requires employees to make personal calls on breaks unless it is a true

   emergency. Pl. Ex. 12.

           c. Failure to Maintain and Update Compliance Binders. Plaintiff failed to maintain at least

   six different compliance binders. Pl. Exh. 12. The Patient Satisfaction Survey Binder had not been

   updated since February 2015. Id. The Non-FDA Customer Complaints Binder only had one entry

   for 2016. Id. The Chart Audit Binder was missing data from 2014-2017. Id. The Infection Control



                                                     16
Case 5:18-cv-00138-RWS-CMC Document 34 Filed 02/03/20 Page 17 of 54 PageID #: 610



   Binder had never been used. Id. The Quality Assurance Binder only had one entry in 2016. Id. The

   Safety Meetings Binder was missing the May, June, and November 2016 meeting reports. Id.

   Plaintiff acknowledged it was her responsibility to keep the compliance binders up to date, but stated

   she was told the “McKesson infusion” was priority and the binders “took second place” and were

   to be done when Plaintiff had “spare time.” Pl. Dep. at 84:7-11; see also id. at 61:19-24; see also id.

   at 85:12-13 (“Rhonda [Bollman] would tell me, leave the books alone, you can stay over to do it.”).

          Plaintiff did not dispute that many of the compliance binders were missing reports. Id. at

   61:25-62:2; 85:4-5. However, she testified there were reasons why they were not up-to-date. Id. at

   62:3-5. According to Plaintiff, she was not given any patient surveys or customer complaints to put

   into the binders, and a lot of the chart audit binder information was lost when she had to abruptly

   move into another office “when the McKesson thing started.” Id. at 82:11-83:12.

          d. Failure to Maintain Accurate Drivers Logs. Drivers Logs were missing dates and data, and

   the last record was from February 2, 2017. Pl. Exh. 12. The Drivers Logs should be updated daily,

   and it was unacceptable that Plaintiff was missing over one month of records. Bollman Decl., ¶ 14.

   During her deposition, Plaintiff testified she entered the driver logs on a weekly basis. Pl. Dep. at

   85:14-19.

          e. Failure to Maintain and Update Vehicle Inspections Records. For the daily records, at least

   thirteen days of records were unaccounted for in 2017, and the last record was filed February 16,

   2017. Pl. Exh. 12. For the monthly records, the last records were from August 2016. Id. During her

   deposition, Plaintiff acknowledged some of the safety meeting reports were missing, but she disputed

   that any daily vehicle inspections were missing, stating she “stayed on [her] driver weekly to get



                                                     17
Case 5:18-cv-00138-RWS-CMC Document 34 Filed 02/03/20 Page 18 of 54 PageID #: 611



   [her] those inspections.” Pl. Dep. at 85:22-86:15. However, Plaintiff did not believe she “got the

   driver logs or daily vehicle inspection binder” after the meeting and “said, no, you are wrong, they

   are all up-to-date.” Id. at 86:19-23.

          f. Shred Bin and Drawer Concerns. The action plan detailed concerns with Plaintiff’s

   document retention practices, including unsecured pre-acquisition documents not archived,

   unsecured personnel records, undeposited cash and checks in her office, unopened letters concerning

   the company vehicles’ registrations, and unopened letters with checks in them in the shred bin. Pl.

   Exh. 12. Plaintiff admitted there were unopened checks in her office that she should have shredded,

   but she explained she instead marked them void and placed them in her top drawer. Pl. Dep. at 87:4-

   11. Plaintiff admitted that there were cash pay tickets and cash found in her office totaling just under

   $500 and dating back to August 2016. According to Plaintiff, she had not had time to get to the bank

   and get them deposited, but they were “under lock and key.” Id. at 88:5-12. It is undisputed there

   were also unopened letters from LeasePlan in Plaintiff’s office. Id. at 88:13-18. However, Plaintiff

   testified she was told the lease plans were not important because the vehicles had been returned. Id.

   at 88:13-89:2.

   •      Alleged performance deficiencies continued

          According to Bollman, Plaintiff’s performance did not improve after the action plan. Rather,

   her performance worsened. Bollman Decl., ¶ 15. Plaintiff testified Bollman did not speak to her

   again about how she was performing on the action plan. Id. at 89:19-25. Bollman testified she

   followed up with Plaintiff on her action plan. Bollman Dep. at 56:1-6. Bollman stated they did

   weekly checkpoints where they checked the binders and tried to get everything caught up and spoke



                                                     18
Case 5:18-cv-00138-RWS-CMC Document 34 Filed 02/03/20 Page 19 of 54 PageID #: 612



   about her other performance deficiencies. Id. at 56:7-16. Bollman documented a number of

   Plaintiff’s specific performance deficiencies committed after the action plan.6 Bollman Decl., ¶ 15.

   These deficiencies are contained in Composite Exh. A and are as follows:

            a. Failing to Respond to E-mails. On July 18, 2017, Bollman asked Plaintiff whether she was

   handling a patient account and Plaintiff never responded. Bollman Decl., ¶ 16, Exh. A-4. On July

   26, Bollman e-mailed Plaintiff asking about an account and Plaintiff did not respond until Bollman

   made a second request for the information two days later. Bollman Decl., ¶ 16, Exh. A-19. On July

   28, Bollman e-mailed Plaintiff inquiring about several new patient accounts and Plaintiff never

   responded. Bollman Decl. ¶ 16, Exh. A-24. On August 10 and 11, Yarberry e-mailed Plaintiff asking

   where a patient was in the processing order; Plaintiff did not respond to either e-mail. Bollman Dep.

   at ¶ 16, Exhs. A-36 and A-37. According to Bollman, Plaintiff’s failure to either respond or answer

   the specific question asked by her supervisor or coworkers in e-mails was unprofessional and

   frustrated the patient processing process. Bollman Decl., ¶ 16. Plaintiff’s lack of responsiveness

   continued up until her termination. See Bollman Decl., ¶ 17, Exhs. A-39, A-40, A-44.

            b. Failing to Properly Enter Patient Information. Bollman states Plaintiff committed

   numerous errors entering patient information. Bollman Decl., ¶ 17. Plaintiff’s mistakes included

   entering inaccurate information, entering the information untimely, or failing to enter the patient

   information into the system whatsoever. Id. For example, on July 21, 2017, Plaintiff failed to input

   necessary information in a patient’s chart before processing the patient, which required another



            6
             Bollman began documenting Plaintiff’s performance deficiencies in July 2017 when it was evident her
   performance was not improving after the issuance of the action plan. Bollman Decl, ¶ 17. Many of the same issues noted
   below had been happening before the action plan was issued. Id.

                                                            19
Case 5:18-cv-00138-RWS-CMC Document 34 Filed 02/03/20 Page 20 of 54 PageID #: 613



   employee to stop the process and input the data. Bollman Decl., ¶ 17, Exh. A-7. On July 24, Plaintiff

   failed to process patient information in the correct order. Bollman Decl., ¶ 17, Exh. A-13. On July

   25, Plaintiff processed a patient but failed to input most of the necessary information. Bollman Decl.,

   ¶ 17, Exh. A-15. On July 28, Plaintiff inputted inaccurate and incomplete information for two

   patients. Bollman Decl., ¶ 17, Exhs. A-20 and A-23. On August 15, Plaintiff entered incorrect

   information when processing a patient which caused supplies to be shipped to a patient before the

   patient’s insurance was verified. Bollman Decl., ¶ 17, Exh. A-46. These mistakes were significant

   because they disrupted the back end and PSSI’s ability to bill the patients and get paid. Bollman

   Decl., ¶ 17.

          c. Plaintiff Failed to Perform Requested Tasks. On July 15, 2017, Bollman had an employee

   come in on overtime to process accounts Plaintiff was asked to process but never did. Bollman Decl.,

   ¶ 18, Exh. A-1. On July 17, Bollman asked Plaintiff to cover a conference call on July 19, but

   Plaintiff did not cover the call. Bollman Decl., ¶ 18, Exh. A-8. On August 14, Bollman asked

   Plaintiff to address an issue with a customer service representative, but Plaintiff never responded to

   the e-mail or addressed the issue. Bollman Decl., ¶ 18, Exh. A-43. On August 17, Bollman instructed

   Plaintiff to enter patient information a certain way for a specific patient and Plaintiff failed to

   respond to Bollman or follow her instructions. Bollman Decl., ¶ 18, Exh. A-47.

          d. Plaintiff Failed to Be an Effective Supervisor. Plaintiff failed to properly train or provide

   support to her direct reports. Bollman Decl. ¶ 19. Several employees reported to Bollman that

   Plaintiff did not provide them with support and that they had to be trained and supported by the other

   managers. Id. Bollman eventually had to move Plaintiff’s direct reports to a different supervisor

   because she was not providing proper supervision. Id.

                                                     20
Case 5:18-cv-00138-RWS-CMC Document 34 Filed 02/03/20 Page 21 of 54 PageID #: 614



          e. Plaintiff’s Use of Company Phone for Personal Calls. Initially Plaintiff used her cell phone

   for personal calls. Bollman Decl., ¶ 20. However, after the action plan, Bollman noticed Plaintiff

   stopped using her cell phone and began making personal calls on the company phone. Id. Bollman

   reviewed her company phone records for May 2017 and the records showed 86+ personal calls for

   that month during working hours. Bollman Decl., ¶ 20, Exh. A-56. According to Bollman, using the

   company phone for personal use during work hours is not allowed except for an emergency. Bollman

   Decl., ¶ 20.

   •      Informal counseling

          Bollman counseled Plaintiff about the performance deficiencies listed in her action plan and

   above. Bollman Decl., ¶ 21. For example, on July 24, 2017, Bollman counseled Plaintiff about her

   role with PSSI in an effort to improve her performance. Bollman Decl., ¶ 21, Exh. A-11(A). Bollman

   explained what was expected of her as Operations Manager and that many of her job duties had been

   taken away because of her inability to perform the tasks. Id. In the counseling, Bollman noted how

   Plaintiff used to manage ticket confirmations but this was taken away because she did a poor job and

   gave no direction to her team. Id. Plaintiff had direct reports at one point, but they were

   outperforming her and did not feel supported by Plaintiff, so they were taken away. Id.

          Plaintiff responded that she felt she did not have experience in operations that others had, to

   which Bollman replied that she had been in this position for years now and had been given plenty

   of opportunity to develop her position. Id. On August 2, 2017, Bollman counseled Plaintiff for

   failing to follow company protocol when identifying new patients and for failing to respond to her

   emails. Bollman Decl., ¶ 22, Exh. A-31. Bollman documented this in a write-up after the meeting.



                                                    21
Case 5:18-cv-00138-RWS-CMC Document 34 Filed 02/03/20 Page 22 of 54 PageID #: 615



   Id.

   •      Events leading up to August 21, 2017 termination and termination decision

          Plaintiff’s goal was fifteen new patient accounts processed each day, but she consistently

   failed to meet this goal. Bollman Decl., ¶ 23. On August 14, 2017, Bollman notified Plaintiff there

   had been a significant drop in the number of patients billed the previous month and that she needed

   to meet the minimum of fifteen patients processed per day. Bollman Decl., ¶ 23, Exh. A-41.

          On August 18, 2017, Bollman found many of the compliance binders were still not being

   maintained and several were missing entirely. Bollman Decl., ¶ 24, Exh. A-40. Bollman wrote a

   statement documenting this. Id.

          Plaintiff’s performance deficiencies were “significantly interrupting the patient processing

   process on a daily basis.” Bollman Decl., ¶ 25. Bollman communicated with Rob Dellaposta and

   Paula Adams in HR about terminating Plaintiff. Bollman Dep. at 14:17-18 & 16:17-20. Bollman

   discussed in detail Plaintiff’s progress and what steps to take. Id. at 70:1-7. Plaintiff’s age or back

   problems were not discussed. Id. at 70:6-11. While she did consult with Dellaposta and Adams,

   Bollman ultimately made the decision to terminate Plaintiff’s employment herself. Id. at 18:7-

   8.Neither Kristy Yarberry nor LaCandace Oliver were involved in the decision to termination

   Plaintiff’s employment. Bollman Decl., ¶ 26.

          On August, 21, 2017, Plaintiff was terminated by PSSI for the following performance

   reasons: failure to follow workplace instructions regarding time management, failure to meet daily

   goals including communications, failure to manage compliance binders, failure to train and manage

   employees, and failure to demonstrate leadership and accountability for her actions, including the


                                                     22
Case 5:18-cv-00138-RWS-CMC Document 34 Filed 02/03/20 Page 23 of 54 PageID #: 616



   use of the office phone for personal business. Pl. Dep. at 78:4-9, Exh. 11. Plaintiff never complained

   to anyone at PSSI that she thought her termination was because of her age or alleged disability. Pl.

   Dep. at 79:4-10. Bollman denied that Plaintiff’s age or her health had anything to do with Plaintiff’s

   termination. Bollman Dep. at 83:23- 84:7.

   •      PSSI did not replace Plaintiff

          PSSI did not replace Plaintiff. Bollman Dep. at 29:24-25. The Operations Manager position

   is still vacant. Bollman Decl., ¶ 26. Bollman absorbed a majority of Plaintiff’s job duties herself,

   with the rest going to Yarberry, Oliver, and other employees already working for PSSI. Bollman

   Dep. at 30:1-3; 32:3-5. However, a new hire could have done something Plaintiff did at one point.

   Id. at 30:12-25.

   •      Plaintiff’s EEOC Charge

          After Plaintiff was terminated, she filed a charge of discrimination with the EEOC. Pl. Dep.

   at 11:8-14, Exh. 1. Plaintiff checked the boxes for discrimination based on retaliation and age, but

   she did not check the box for disability. Plaintiff does not recall ever checking the box for disability

   discrimination on her charge. Pl. Dep. at 13:9-11. The Charge’s statement of particulars states “I

   believe I was discriminated against because of my age (60), in violation of the Age Discrimination

   in Employment Act of 1967, and that I was retaliated against.” Pl. Exh. 1. Plaintiff’s only mention

   of an alleged disability in her charge was that “on July 20, 2017, I was ridiculed publicly by Rhonda

   Bollman, Center Manager, for not clocking out before going to the restroom because of my back

   issues.” See id. The earliest date of alleged discrimination is July 20, 2017. Pl. Dep. at 13:20-22.




                                                     23
Case 5:18-cv-00138-RWS-CMC Document 34 Filed 02/03/20 Page 24 of 54 PageID #: 617



   •        Plaintiff’s allegations of age discrimination

            Plaintiff believes Bollman discriminated against her because of her age by terminating her

   employment and by her attitude towards Plaintiff. Pl. Dep. at 72:8-17. Plaintiff does not believe

   Bollman discriminated against her because of age in any other way. Id. at 72:8-17. According to

   Plaintiff, there were days in the office when everything Plaintiff said was “called into question or

   everything [she] said was disputed or [she] got hateful and hurtful comments.” Id. at 69:19-25.

   Bollman made some of the hateful and hurtful comments, and Yarberry made some of them. Id. at

   70:3-6. Regarding the alleged comments made by Bollman, Plaintiff stated it “wasn’t so much

   exactly what she said as how she said.” Id. at 70:7-11. By the end of her employment, it was obvious

   to Plaintiff she was not wanted there. Id. at 70:1-2.

            Plaintiff testified that Bollman did not make direct comments about Plaintiff’s age. Id. at

   68:15-22. Bollman made “very subtle” references to age like “all of us are getting older” and “with

   age comes certain problems.” Id. at 68:15-22. According to Plaintiff, there were also “insinuations

   along with [comments like] was [Plaintiff] physically able to do [her] job.” Id. at 68:17-18. Plaintiff

   testified why she believes she was discriminated against because of her age as follows:

            a. Interviews. Plaintiff claims in February 2016, she was given a stack of resumes and had

   to interview candidates for a reception position.7 Pl. Dep. at 14:12-15:4. There were two candidates

   that were over forty years old, and both of them had receptionist experience which Plaintiff felt



            7
               Plaintiff did not have hiring responsibilities. Bollman Dep. at 52:25-53:3. Bollman would do the hiring but
   on occasion Plaintiff would look at resumes and make recommendations based on interviews. Pl. Dep. at 75:10-14.
   Plaintiff would do this for the two employees who sat out front when those positions opened up. Id. at 75:23-76:5.
   Plaintiff only did interviews a couple of times. Bollman Dep. at 53:14-15. Plaintiff only made recommendations to hire
   about four to five people for PSSI. Pl. Dep. at 75:10-14.

                                                             24
Case 5:18-cv-00138-RWS-CMC Document 34 Filed 02/03/20 Page 25 of 54 PageID #: 618



   would have been good. Id. Plaintiff claims Bollman told her she could not consider the two

   candidates for the position because they were over forty years old. Id. Bollman denies ever having

   any conversation with Plaintiff or saying anything to her about the age range of people she could

   interview. Bollman Dep. at 53:19-25. Ultimately, PSSI hired a younger candidate who had been

   recommended by another PSSI employee, and Plaintiff acknowledged in her deposition she ended

   up being a strong performer. Pl. Dep. at 21:19-23.

            b. Shelly Humes. Humes was a sales representative who was older than Plaintiff. Bollman

   Decl., ¶ 27; Pl. Dep. at 75:8-9. Plaintiff testified Humes, when she was getting ready to leave the

   company, told Plaintiff not to bother applying for her sales rep job because Bollman had told Humes

   Plaintiff was too old to be a sales representative. Pl. Dep. at 75:1-9; see also id. at 103:8-12. Humes

   did not report to Bollman. Bollman Dep. at 81:12-14. Bollman denies that this conversation ever

   occurred. Id. at 81:24-82:9. Humes was part of the sales team which was not a part of what Bollman

   managed in the operations. Id. at 81:18-20. Bollman was not responsible for hiring sales

   representatives. Bollman Decl., ¶ 27.

            c. Margaret Barrett and Paula Thacker. Plaintiff believes age factored into her termination

   because of the way another employee, Margaret Barrett, was treated. Pl. Dep. at 72:18-74:2. Barrett

   was approximately sixty-five years old and had been with the company for a long time. Id. Plaintiff

   acknowledged Barrett was not very skilled and was a slow performer and could be “very

   frustrating.”8 Id. Plaintiff alleges Bollman and Yarberry stated they hoped she would retire when she

   turned sixty-five and that Plaintiff should “kind of encourage her to retire.” Id. at 73:24-74:4. Barrett

            8
             At one point, Barrett worked underneath Plaintiff. Pl. Dep. at 72:18-74:2. Plaintiff admitted Barrett often had
   trouble meeting her performance metrics. Id. Plaintiff testified she was told constantly to tell Barrett “she needed to get
   her numbers up.” Id. at 73:21-24.

                                                              25
Case 5:18-cv-00138-RWS-CMC Document 34 Filed 02/03/20 Page 26 of 54 PageID #: 619



   did eventually retire on her own volition. Bollman Dep. at 70:21-22. Barrett ended up retiring after

   Plaintiff left, but Plaintiff testified Barrett told Plaintiff she felt forced out of the company. Pl. Dep.

   at 74:8-11. Plaintiff stated she began to see an “age bias” with the “company as a whole.” Id. at

   74:24-25.

           According to Plaintiff, another employee, Paula Thacker, was over forty and treated similarly

   to Plaintiff. Paula Thacker worked in the Arkansas Medicaid department. Id. at 101:12-15. Plaintiff

   testified Bollman made remarks about Paula on several occasions that if it was not for her knowledge

   of Arkansas Medicaid, “they would get rid of her too.” ld. at 101:15-20.

           d. Comments. Plaintiff testified Bollman did not make any direct comments about Plaintiff’s

   age to her during her employment with PSSI. Pl. Dep. at 15:9-19 (testifying Kristy Yarberry and

   Candace Oliver made several “little snips and barbs” in the Plaintiff’s last year of employment with

   no recollection of anyone else making remarks about Plaintiff being old). According to Plaintiff,

   Bollman made “very subtle” insinuations, not necessarily direct comments about her age. Id. at

   68:15-22. Specifically, Plaintiff alleges that during a conversation with Bollman about Barrett’s

   performance, Bollman made a comment that “older people need to pick up the pace,” which

   indicated to Plaintiff “a definite bias against older employees.” Id. at 120:2-13.

           According to her declaration, Bollman frequently directs employees – of all ages – to “pick

   up the pace” when performing tasks like ticket confirmations or patient processing because there

   were daily goals that needed to be met and PSSI was a numbers-driven business now that it was

   owned by Lincare. Bollman Decl., ¶ 28. Bollman denies she made any comments about anyone’s age

   and their ability to do the job. Bollman Dep. at 84:11-13.



                                                       26
Case 5:18-cv-00138-RWS-CMC Document 34 Filed 02/03/20 Page 27 of 54 PageID #: 620



           As noted above, Plaintiff claims Yarberry and Oliver made “snips and barbs” about her age

   during the last year of Plaintiff’s employment. Pl. Dep. at 15:5-19. During conversations between

   Plaintiff and Yarberry, Yarberry would make “snippets” from time to time describing things as

   “older” or that is “what older people do” when discussing things that pertained more to older

   generations. Id. at 16:12-20. For example, Plaintiff and Yarberry were having a conversation about

   cars because Yarberry was in the market to purchase a new vehicle. Id. at 15:23-16:7. Plaintiff had

   recently purchased a Buick Enclave and recommended the car to Yarberry. Id. Yarberry stated that

   she only ever saw old people driving those cars. Id. Plaintiff looked at her and said “excuse me” to

   which Yarberry laughed and said “well, older people.” Id. Yarberry and Oliver sometimes stated that

   if Plaintiff was forgetful, that she had a “senior moment.” Id. at 18:4-10. Yarberry stated to Plaintiff

   that she was not a “spring chicken” anymore. Id. at 68:8-14. Neither Yarberry nor Oliver were

   involved in the decision to terminate. Bollman Decl., ¶ 26. Yarberry and Oliver were Plaintiff’s

   peers. Pl. Dep. at 17:8-12.

           Bollman has hired and terminated employees of all ages during her tenure as Center Manager

   for PSSI. Bollman Dep. at 23:1-25; 27:25-28:24; 29:10-36:7. Bollman terminated two manager-level

   employees during her employment with PSSI after the Lincare acquisition – Plaintiff and Wendy

   Childress. Id. at 27:25-28:7. Childress was a Center Manager in Green Valley, Missouri,

   approximately the same age as Bollman. Id. at 28:8-24. Childress’s replacement was about the same

   age as Bollman was also. Id. at 29:10-21. Bollman has also hired Jan Terrel as a manager (over forty

   years old). Id. at 35:16-22. Bollman was over forty years old when she terminated Plaintiff. Bollman

   Decl., ¶ 26.




                                                     27
Case 5:18-cv-00138-RWS-CMC Document 34 Filed 02/03/20 Page 28 of 54 PageID #: 621



   •       Plaintiff’s allegations of disability discrimination

           Plaintiff testified she did not have a disability but believes she was treated as if she had a

   disability. Pl. Dep. at 95:8-13. Plaintiff claims people treated her as if she had a disability because

   she was constantly being asked if she could still physically perform her job. Id. at 95:14-18. Plaintiff

   felt like the verbal warning she received was “an insinuation that because of [her] age [she] was

   slower.” Id. at 63:10-64:14. According to Plaintiff, both before and after the verbal warning, she was

   asked on several different occasions (by Bollman and Yarberry) if she felt like she was still

   physically able to do her job, even though she had not missed any work because of her back or age.

   Id. at 64:16-65:6. Plaintiff did not think the comments were made out of concern for her health

   because her physical disability had never kept her from work . Id. at 69:3-10. lf she had missed work

   before due to her back, she could understand the comments and questions, but this never happened.

   Id. at 69:9-14. Further, the comments were not made in a compassionate way, but in an adversarial

   atmosphere in a very derogatory and demeaning way. Id. at 69:15-70:19.

           When asked about a specific instance where Bollman made such comments to Plaintiff,

   Plaintiff testified about a July 2017 bathroom incident. Id. at 65:8-67:1; 96:6-13. Plaintiff also

   testified that “[j]ust about every time [she] would have an issue” with her back going out “there

   would be some remark made about was [she] sure [she] was still physically able to do [her] job.” Id.

   at 67:12-68:14.

           a. July 2017 Bathroom Incident. On July 20, 2017, Bollman’s back was out of place. Id. at

   65:7-67:11. Plaintiff planned to clock out for lunch, use the restroom, and then go to a chiropractor.

   Id. at 65:7-67:11. Plaintiff claims she was trying to load the timeclock application on her computer



                                                     28
Case 5:18-cv-00138-RWS-CMC Document 34 Filed 02/03/20 Page 29 of 54 PageID #: 622



   but it was taking too long, so she went and used the bathroom while the application was loading. Id.

   When she came back, Bollman was standing in the doorway and stated that she thought Plaintiff was

   out at lunch already and questioned why she had not clocked out before using the restroom. Id.

   Plaintiff was upset by this and felt demeaned and talked down to. Id.

           According to her declaration, Bollman had several conversations with Plaintiff about

   timekeeping issues in July 2017, but she never mentioned Plaintiff’s back condition or back issues

   during any of the conversations. Bollman Decl., ¶ 29.

           b. Comments Asking Plaintiff if She Was Okay. Plaintiff claims Bollman asked her if she

   was okay and whether she could still physically perform her job when her back was out and she was

   walking hunched over. Pl. Dep. at 65:1-3, 68:2-5. Plaintiff thought the comments insinuated it was

   her “age and [her] back issues.” Id. at 68:2-7.

           According to Plaintiff, when her back would go out, it would cause her to walk bent over

   until the chiropractor put it back in place. Id. at 67:17-18. It would sometimes take two or three days

   “to get it situated,” and it would be very painful in the meantime. Id. at 67:18-68:1. It was an

   obvious issue because Plaintiff would walk hunched over. Id. at 92:12-14; 93:5-7. Plaintiff made

   no secret about the fact she had a birth defect which would sometimes cause a disk to slip, requiring

   a visit to a chiropractor to get it corrected. Id. at 93:7-12

           Plaintiff did not regularly come to work with her back out of place. Id. at 90:20-22. Nor did

   Plaintiff ever request an accommodation for this condition. Id. at 26:10-12. Plaintiff did not feel she

   needed an accommodation because she did not have any medical limitations that affected her ability

   to work. Id. at 26:13-18.


                                                      29
Case 5:18-cv-00138-RWS-CMC Document 34 Filed 02/03/20 Page 30 of 54 PageID #: 623



          Bollman only knew that Plaintiff had back problems generally, went to the chiropractor, and

   would sometimes say her back was out. Bollman Dep. at 55:1-5. Bollman did not know Plaintiff had

   the specific condition Spondylolisthesis. Bollman Decl., ¶ 30. Bollman never noticed Plaintiff

   hunching over or walking differently because of her back condition. Id. The fact that Plaintiff had

   back issues did not affect her view of Plaintiff as an employee. Bollman Dep. at 55:6-11.

          Bollman has back problems herself and had to have surgery for her back issues so Plaintiff

   would sometimes discuss those issues with Bollman. Id. at 55:6-11; Pl. Dep. at 92:15-22; Bollman

   Decl., ¶ 30. Bollman told Plaintiff how she injured her back and had to have back surgery. Pl. Dep.

   at 92:15-22. Plaintiff admits she does not know why Bollman would discriminate against her if she

   had back issues herself. Id. at 92:23-93:1.

          Plaintiff never filed a complaint with Human Resources about age or disability discrimination

   during her employment. Id. at 52:16-22. Plaintiff acknowledged reading the employee handbook

   containing the complaint procedure for PSSI and knew she could go to Human Resources if she had

   a complaint. Id. at 52:9-15. Plaintiff never complained about Yarberry’s comments about her age.

   Id. at 17:2-4. Plaintiff understood that PSSI and Lincare did not tolerate age discrimination in the

   workplace. Id. at 52:9-11.

                                   V. PLAINTIFF’S ADEA CLAIM

   A.     The ADEA

          “Under the ADEA, it is unlawful for an employer ‘to fail or refuse to hire or to discharge any

   individual or otherwise discriminate against any individual with respect to his compensation, terms,

   conditions, or privileges of employment, because of such individual’s age.’” Novak v. Chicago Title


                                                   30
Case 5:18-cv-00138-RWS-CMC Document 34 Filed 02/03/20 Page 31 of 54 PageID #: 624



   of Texas, L.L.C., 742 Fed. Appx. 5, 7 (5th Cir. 2018) (quoting Machinchick v. PB Power, Inc., 398

   F.3d 345, 349–50 (5th Cir. 2005) (quoting 29 U.S.C. § 623(a)(1))). The ADEA does not authorize

   a mixed-motive analysis of an age discrimination claim. Breaux v. Rosemont Realty, No. CV

   14-2265, 2018 WL 3235416, at *6 (W.D. La. July 2, 2018), aff’d, 768 Fed. Appx. 275 (5th Cir.

   2019). Rather, a plaintiff must prove by either direct or circumstantial evidence that age was the

   “but-for” cause of the alleged adverse employment action. Id. (citing Gross v. FBL Financial

   Services, Inc., 557 U.S. 167, 176 (2009) (citations omitted in Breaux)). It is insufficient for a plaintiff

   to show that age was a motivating factor. Breaux, 2018 WL 3235416, at *6 (citing Gross, 557 U.S.

   at 175). A “but-for” cause is one that without which the challenged adverse employment action

   would not have occurred. Breaux, 2018 WL 3235416, at *6 (citing Leal v. McHugh, 731 F.3d 405,

   415 (5th Cir. 2013) (citation omitted in Breaux)).

           Without direct evidence of discrimination, such as in this case, a plaintiff’s circumstantial

   evidence is analyzed under the familiar framework established in McDonnell Douglas Corp. v.

   Green, 411 U.S. 792 (1973). Breaux, 2018 WL 3235416, at *6 (citing Jackson v. Cal-Western

   Packing Corp., 602 F.3d 374, 378 (5th Cir. 2010) (applying McDonnell Douglas to ADEA case)).

   A plaintiff establishes a prima facie case of age discrimination by showing that (1) she was

   discharged; (2) she was qualified for the position; (3) she was within the protected class at the time

   of discharge; and (4) she was either (i) replaced by someone younger or outside the protected class

   or (ii) treated less favorably than similarly situated younger employees. Novak, 742 Fed. Appx. at

   7 (citing Goudeau v. Nat’l Oilwell Varco, L.P., 793 F.3d 470, 474 (5th Cir. 2015); also citing Smith

   v. City of Jackson, 351 F.3d 183, 196 (5th Cir. 2003), aff’d on other grounds, 544 U.S. 228, 125

   S.Ct. 1536, 161 L.Ed.2d 410 (2005))).

                                                       31
Case 5:18-cv-00138-RWS-CMC Document 34 Filed 02/03/20 Page 32 of 54 PageID #: 625



          “If the plaintiff successfully makes out a prima facie case, the burden shifts to the employer

   to articulate a legitimate, nondiscriminatory reason for the termination.” Novak, 742 Fed. Appx. at

   7 (quoting Goudeau, 793 F.3d at 474). The burden is one of production, not persuasion. Breaux,

   2018 WL 3235416, at *6 (citing St. Mary’s Honor Center v. Hicks, 509 U.S. 502, 509 (1993)). The

   plaintiff must then “prove by a preponderance of the evidence that the legitimate reasons offered by

   the defendant were not its true reasons, but were a pretext for discrimination.” Novak, 742 Fed.

   Appx. at 7 (quoting Goudeau, 793 F.3d at 474 (quoting Squyres v. Heico Cos., L.L.C., 782 F.3d 224,

   231 (5th Cir. 2015))). “A plaintiff may show pretext ‘either through evidence of disparate treatment

   or by showing that the employer’s proffered explanation is false or “unworthy of credence.”’” Novak,

   742 Fed. Appx. at 7 (quoting Jackson v. Cal-W. Packaging Corp., 602 F.3d 374, 378–79 (5th Cir.

   2010) (quoting Laxton v. Gap Inc., 333 F.3d 572, 578 (5th Cir. 2003))).

          The question on the fourth element is whether the plaintiff made a prima facie showing that

   she was fired “because of” her age, “where replacement by someone younger or outside the protected

   class is just one presumptive form of proof.” Iglesias v. Electrolux Home Care Prod., Ltd., No.

   EP-19-CV-30-KC, 2019 WL 6711476, at *7 (W.D. Tex. Dec. 6, 2019) (citing Rachid v. Jack in the

   Box, Inc., 376 F.3d 305, 309 (5th Cir. 2004) (“That is, regardless of how much younger his

   replacement is, a plaintiff in the protected class may still establish a prima facie case by producing

   evidence that he was discharged because of his age.”) (internal quotation mark omitted); also citing

   O’Connor v. Consol. Coin Caterers Corp., 517 U.S. 308, 311–12 (1996) (“[T]he fact that an ADEA

   plaintiff was replaced by someone outside the protected class is not a proper element of the

   McDonnell Douglas prima facie case . . . rather[,] . . . the prima facie case requires evidence

   adequate to create an inference that an employment decision was based on an illegal discriminatory

                                                    32
Case 5:18-cv-00138-RWS-CMC Document 34 Filed 02/03/20 Page 33 of 54 PageID #: 626



   criterion.”) (internal quotation mark and alterations omitted)).

           If the plaintiff’s position was eliminated following the termination such that she was not

   “replaced,” a plaintiff can satisfy the fourth element of her prima facie case by putting forward

   evidence that she was “otherwise discharged because of [her] age.” Iglesias, 2019 WL 6711476, at

   *7 (quoting Machinchick, 398 F.3d at 352–53). A plaintiff may show that he was “otherwise

   discharged because of his age” by establishing that a comparable employee benefitted from disparate

   treatment under “nearly identical” circumstances—that is, the two employees “held the same job or

   responsibilities, shared the same supervisor . . . and have essentially comparable violation histories.”

   Kim v. Hospira, Inc., 709 Fed. Appx. 287, 289 (5th Cir.), cert. denied, 138 S. Ct. 2628, 201 L. Ed.

   2d 1029 (2018) (citations omitted). The Fifth Circuit has established that alleging age-based

   disparagement from a supervisor can also satisfy the fourth element of a plaintiff’s prima facie case.

   Iglesias, 2019 WL 6711476, at *7 (citing Rachid, 376 F.3d at 313 (“Evidence in the record

   demonstrates that [the supervisor] repeatedly made ageist comments to and about [the plaintiff]. .

   . . Such evidence of discrimination easily establishes a prima facie case that [the plaintiff] was

   ‘discharged because of his age.’”)).

   B.      Discussion

   1.      Prima facie case

           Here, it is undisputed Plaintiff was terminated, was qualified for her position, and was at least

   forty years of age when she was terminated. In its motion for summary judgment, Defendant

   challenges the fourth element of the prima facie case and argues Plaintiff cannot show she was

   replaced by someone substantially younger or otherwise discharged because of her age. Docket Entry


                                                      33
Case 5:18-cv-00138-RWS-CMC Document 34 Filed 02/03/20 Page 34 of 54 PageID #: 627



   # 23 at p. 18.

           In her opposition, Plaintiff does not allege she was replaced by a younger employee or

   someone outside her protected class. She has also failed to provide evidence of employees with

   similar violation histories being treated differently than her. Instead, Plaintiff argues the following

   is sufficient evidence to show she was “otherwise discharged because of her age:” (1) Bollman

   purportedly told Plaintiff in February 2016 (over eighteen months before her termination) not to

   consider potential job candidates who were over forty years old; (2) Bollman treated an older

   employee, Margaret Barrett, poorly and encouraged Plaintiff to encourage her to retire; (3) Bollman

   purportedly told Shelly Humes, a sales representative who was leaving the company, that Plaintiff

   was too old for a sales representative position; (4) another employee, Paula Thacker, was over forty

   and treated similarly to Plaintiff; (5) comments by Bollman and others regarding employees’ ages

   (including comments by Yarberry and Oliver about Plaintiff’s age), which created a discriminatory

   atmosphere. Docket Entry # 24 at pp. 18-21.

           Such evidence is of marginal relevance. However, the Court will assume Plaintiff has

   established a prima facie case of discrimination. The Court continues its analysis under the

   McDonnell Douglas framework and will determine whether Defendant has presented a legitimate,

   nondiscriminatory reason for terminating Plaintiff.

   2.      Legitimate, nondiscriminatory reason

           If the plaintiff establishes a prima facie case of discrimination, the burden of production

   shifts to the defendant, who must “articulate some legitimate, nondiscriminatory reason” for its

   treatment of the plaintiff. McDonnell Douglas, 411 U.S. at 802. Defendant must set forth, “through


                                                     34
Case 5:18-cv-00138-RWS-CMC Document 34 Filed 02/03/20 Page 35 of 54 PageID #: 628



   the introduction of admissible evidence, reasons for its actions which, ‘if believed by the trier of

   fact,’ would support a finding that unlawful discrimination was not the cause of the employment

   action.” Bauer v. Albemarle Corp., 169 F.3d 962, 966 (5th Cir. 1999) (citing St. Mary’s Honor Ctr.

   v. Hicks, 590 U.S. 502, 507 (1993), overruled in part on other grounds by Gross v. FBL Fin. Servs.,

   Inc. 557 U.S. 167, 169–70, 129 S.Ct. 2343, 174 L.Ed.2d 119 (2009)). “For a reason to be legitimate

   and non-discriminatory, the defendant is not required to ‘persuade the court that it was actually

   motivated by the proffered reasons’ but must ‘clearly set forth, through the introduction of

   admissible evidence, the reasons for [its decision].’” Mitchell v. TJX Companies, Inc., No. 1:18-CV-

   82-SA-DAS, 2019 WL 3806369, at *4 (N.D. Miss. Aug. 13, 2019) (quoting Vess v. MTD Consumer

   Group, Inc., No. 1:16-CV-80-DMB, 2018 WL 934935, *8 (N.D. Miss. Feb. 16, 2018)).

          Here, the Court has assumed Plaintiff established a prima facie case. Therefore, under the

   second step in the McDonnell Douglas framework, Defendant must put forth a legitimate,

   nondiscriminatory reason for terminating Plaintiff. Defendant has stated a number of legitimate,

   nondiscriminatory reasons for terminating Plaintiff’s employment: failure to follow workplace

   instructions regarding time management, failure to meet daily goals including communications,

   failure to manage compliance binders, failure to train and manage employees, and failure to

   demonstrate leadership and accountability for her actions, including the use of the office phone for

   personal business. Plaintiff was put on notice of many of these issues before her termination through

   counseling and the action plan.

          Poor job performance is a legitimate reason for taking an adverse employment action. See

   Webster v. Texas Eng’g Extension Serv., 204 F.3d 1115, 1999 WL 1328093, at *5 (5th Cir. 1999);

   see also Little v. Republic Ref. Co., Ltd., 924 F.2d 93, 96 (5th Cir. 1991). Considering the

                                                    35
Case 5:18-cv-00138-RWS-CMC Document 34 Filed 02/03/20 Page 36 of 54 PageID #: 629



   performance deficiencies set forth in the action plan and further considering the evidence submitted

   by Defendant revealing Plaintiff’s performance did not improve after the action plan, Defendant has

   met its burden of production.9 The legitimate, nondiscriminatory reasons shift the burden back to

   Plaintiff to show that Defendant discriminated against her because of her age.

   3.       Pretext

            If the defendant produces a sufficient reason for its actions, the burden shifts back to the

   plaintiff to demonstrate by a preponderance of the evidence that the employer’s rationale is

   pretextual. To show that the employer’s rationale is merely a pretext for discrimination, the plaintiff

   must put forward “substantial evidence” to “rebut[ ] each of the nondiscriminatory reasons the

   employer articulates.” Tagliabue v. Orkin, L.L.C., No. 18-40691, 2019 WL 6833849, at *5 (5th Cir.

   Dec. 13, 2019) (quoting Wallace v. Methodist Hosp. Sys., 271 F.3d 212, 220 (5th Cir. 2001)). “Proof

   that the defendant’s explanation is unworthy of credence . . . may be quite persuasive [circumstantial

   evidence] . . . [because] [i]n appropriate circumstances, the trier of fact can reasonably infer from

   the falsity of the explanation that the employer is dissembling to cover up a discriminatory purpose.”

   Tagliabue, 2019 WL 6833849, at *5 (quoting Reeves, 530 U.S. at 147, 120 S.Ct. 2097).

            Evidence demonstrating that the employer’s explanation is false or unworthy of credence,



            9
               The burden on the defendant is one of production, and not of persuasion. The burden of persuasion remains
   at all times with the plaintiff. Munoz v. Orr, 200 F.3d 291, 299 (5th Cir.2000).
             If the employer meets its burden, “‘the McDonnell Douglas framework—with its presumptions and
   burdens’—disappear[s], . . . and the sole remaining issue [is] ‘discrimination vel non.’” Brooks v. Firestone Polymers,
   LLC, 70 F. Supp. 3d 816, 831 (E.D. Tex. 2014) (quoting Reeves, 530 U.S. at 142–43 (quoting Hicks, 509 U.S. at 510)).
   “Although intermediate evidentiary burdens shift back and forth under this framework, ‘[t]he ultimate burden of
   persuading the trier of fact that the defendant intentionally discriminated against the plaintiff remains at all times with
   the plaintiff.’” Brooks, 70 F. Supp. 3d at 831 (quoting Reeves v. Sanderson Plumbing Products, Inc., 530 U.S. 133, 143
   (2000) (quoting Tex. Dep't of Cmty. Affairs v. Burdine, 450 U.S. 248, 253, 101 S.Ct. 1089, 67 L.Ed.2d 207 (1981)))
   (other citations omitted).

                                                              36
Case 5:18-cv-00138-RWS-CMC Document 34 Filed 02/03/20 Page 37 of 54 PageID #: 630



   taken together with the plaintiff’s prima facie case, is “likely to support an inference of

   discrimination even without further evidence of defendant’s true motive.” Tagliabue, 2019 WL

   6833849, at *5 (quoting Sandstad v. CB Richard Ellis, Inc., 309 F.3d 893, 897 (5th Cir. 2002)).

   “Thus, the plaintiff can survive summary judgment by producing evidence that creates a jury issue

   as to the employer’s discriminatory animus or the falsity of the employer’s legitimate

   nondiscriminatory explanation.” Id. The burden of persuasion remains on Plaintiff to show that

   Defendant intentionally discriminated against her, which at the pretext stage of the McDonnell

   Douglas analysis under the ADEA requires a showing “that age was [a] ‘but-for’ cause of the

   employer’s adverse decision.” Tagliabue, 2019 WL 6833849, at *5 (quoting Squyres v. Heico Cos.,

   L.L.C., 782 F.3d 224, 231 (5th Cir. 2015) (quoting Burrage v. United States, 571 U.S. 204, 213, 134

   S.Ct. 881, 187 L.Ed.2d 715 (2014))).

           In her response, Plaintiff asserts she was given two positive performance evaluations in 2015

   and 2016.10 In March 2017, in an “about face,”“Bollman, the same person who issued [Plaintiff’s]

   two prior outstanding performance evaluations, issued [Plaintiff] a 60 Day Action Plan because of

   alleged serious concerns with [Plaintiff’s] leadership style, ownership/accountability, and how she

   was communicating with her team.” Docket Entry # 24 at p. 22. According to Plaintiff, she “rebuts

   and discredits all of the complaints Bollman set forth in the 60 Day Action Plan primarily because

   she was told when Lincare took on new business from competitors, McKesson and Centrad,



           10
                The Court notes the 2015 and 2016 performance reviews were administered before Jane Carlson alerted
   Bollman to Plaintiff’s performance deficiencies and before the action plan was issued. See Pearcy v. Miller Brewing
   Co., No. CIV.A. 04-2851, 2006 WL 1030398, at *8 (E.D. La. Apr. 13, 2006) (noting a number of the events referred
   to in the termination letter occurred after May of 2003 when the performance review was done and further noting the
   Fifth Circuit has specifically held that “[t]he ADEA does not prohibit termination without warning”).



                                                           37
Case 5:18-cv-00138-RWS-CMC Document 34 Filed 02/03/20 Page 38 of 54 PageID #: 631



   beginning in 2016 and continuing until she was terminated, the new business was to take priority

   over all of her other job responsibilities including record compliance.” Id.

          Bollman testified the new business and record compliance are both important and a manager

   must use time management and know when to ask for help in order to do both. Bollman Dep. at

   57:7-23. Plaintiff stated in her deposition that when she was told the “McKesson infusion” was the

   priority and the binders “took second place,” she was also told that she would need to do the binders

   “when [she] had spare time.” Pl. Dep. at 84:7-11. Plaintiff does not dispute it was her responsibility

   to keep the binders. Id. at 84:7-9. Nor does she dispute the compliance books were not up-to-date.

   Id. at 61:25-62:2. Moreover, there are numerous other poor performance reasons identified by

   Defendant as justification for the termination.

          If not at the prima facie stage, Plaintiff’s ADEA claim fails at the pretext stage of the

   analysis. See Tagliabue, 2019 WL 6833849, at *6. Plaintiff has not produced sufficient evidence to

   establish a genuine fact issue as to whether Defendant’s proffered reasons were pretext for

   discrimination or otherwise that age was the reason for her termination. As noted above, there is no

   evidence Plaintiff was replaced by a younger employee. Plaintiff has also failed to provide competent

   summary judgment evidence to demonstrate that she was “otherwise discharged because of age” by

   establishing that a comparable employee benefitted from disparate treatment under “nearly identical”

   circumstances. See Breaux, 2018 WL 3235416, at *8.

          To the extent Plaintiff points to her own subjective belief that age motivated Bollman or that

   there was an age bias with the company as a whole, the Court notes an “age discrimination plaintiff’s

   own good faith belief that his age motivated his employer’s action is of little value.” Id.; see also



                                                     38
Case 5:18-cv-00138-RWS-CMC Document 34 Filed 02/03/20 Page 39 of 54 PageID #: 632



   Elliott v. Group Medical & Surgical Services, 714 F.2d 556, 567 (5th Cir.1983), cert. denied, 467

   U.S. 1215, 104 S.Ct. 2658, 81 L.Ed.2d 364 (1984) (holding the court was “not prepared to hold that

   a subjective belief of discrimination, however genuine, can be the basis of judicial relief”).

           Plaintiff points to various age-related remarks as additional circumstantial evidence of

   Defendant’s unlawful discrimination.“Evidence of animus towards a protected group may indicate

   pretext.” Eyob v. Mitsubishi Caterpillar Forklift Am. Inc., No. CV H-16-1688, 2017 WL 3215171,

   at *8 (S.D. Tex. July 28, 2017), aff’d, 745 Fed. Appx. 209 (5th Cir. 2018), as revised (Aug. 10,

   2018) (quoting Spears v. Patterson UTI Drilling Co., 337 Fed. Appx. 416, 420 (5th Cir. 2009)).

   However, “stray remarks” and “comments that are vague and remote in time are insufficient to

   establish discrimination.” Id. (quoting Brown v. CSC Logic, Inc., 82 F.3d 651, 655 (5th Cir. 1996))

   (internal quotes omitted). Taking a “cautious view” of the stray remarks doctrine, the Fifth Circuit

   does not require that the discriminatory remark or remarks to be made in the “direct context of the

   termination.” Eyob, 2017 WL 3215171, at *8 (quoting Cervantez v. KMGP Servs. Co. Inc., 349 Fed.

   Appx. 4, 11 (5th Cir. 2009)). When a discriminatory remark is used as circumstantial evidence of

   pretext, it is probative of discriminatory intent, but it cannot be used as the sole proof of pretext. Id.;

   see also Palasota v. Haggar Clothing Co., 342 F.3d 569, 577 (5th Cir. 2003).

           In evaluating federal discrimination claims, the Fifth Circuit has distinguished between

   workplace comments presented as direct evidence of discrimination and those presented as

   additional (i.e., circumstantial) evidence in the course of a McDonnell Douglas analysis. Reed v.

   Neopost USA, Inc., 701 F.3d 434, 441 (5th Cir. 2012). Where a plaintiff offers remarks as direct

   evidence, courts apply a four-part test to determine whether they are sufficient to overcome summary

   judgment. Id. (citing CSC Logic, 82 F.3d at 655 (holding that “[r]emarks may serve as sufficient

                                                       39
Case 5:18-cv-00138-RWS-CMC Document 34 Filed 02/03/20 Page 40 of 54 PageID #: 633



   evidence of age discrimination if the offered comments are: 1) age related; 2) proximate in time to

   the terminations; 3) made by an individual with authority over the employment decision at issue; and

   4) related to the employment decision at issue.”); also citing Laxton v. Gap, 333 F.3d 572, 583 n. 4

   (5th Cir. 2003) (noting that, in light of the Supreme Court’s decision in Reeves v. Sanderson

   Plumbing Products, Inc., 530 U.S. 133, 120 S.Ct. 2097, 147 L.Ed.2d 105 (2000), the CSC Logic test

   applies only when a remark is presented as direct evidence of discrimination)).

          On the other hand, where a plaintiff offers remarks as circumstantial evidence alongside other

   alleged discriminatory conduct, courts apply a more flexible two-part test. Reed, 701 F.3d at 441

   (citing Russell v. McKinney Hosp. Venture, 235 F.3d 219, 226 (5th Cir.2000)). “In that circumstance,

   a plaintiff need only show (1) discriminatory animus (2) on the part of a person that is either

   primarily responsible for the challenged employment action or by a person with influence or leverage

   over the relevant decisionmaker.” Reed, 701 F.3d at 441 (citing Laxton, 333 F.3d at 583 (citing

   Russell, 235 F.3d at 226)).

          Here, because the Court finds the statements are circumstantial evidence, the Reed test

   applies. Harrison v. Chipolbrok Am., Inc., No. 4:17-CV-1951, 2019 WL 1755530, at *7 (S.D. Tex.

   Apr. 19, 2019). Viewing the evidence in the light most favorable to Plaintiff, there is no evidence

   Yarberry or Oliver were either “primarily responsible for the challenged employment action” or had

   “influence or leverage over the relevant decisionmaker.” Id. at *8 (quoting Reed, 701 F.3d at 441).

   Moreover, none of the “snips and barbs” made by Yarberry or Oliver are sufficient to support an

   inference of discrimination because they do not reflect discriminatory animus based on age.

          Plaintiff testified Bollman did not make direct comments about Plaintiff’s age. Bollman only



                                                   40
Case 5:18-cv-00138-RWS-CMC Document 34 Filed 02/03/20 Page 41 of 54 PageID #: 634



   made “very subtle” references to age like “all of us are getting older type of things” and “with age

   comes certain problems.” These general comments do not rise to the requisite level to establish a

   discriminatory animus. In Reed, the Fifth Circuit Court of Appeals concluded that sporadic,

   age-related comments such as “old man,” “old fart,” “pops,” and “grandpa,” which were personally

   directed toward the plaintiff at various times in the course of his employment, were not sufficient

   to withstand summary judgment. Reed, 701 F.3d at 441.

           Bollman also purportedly told Plaintiff not to consider two other employees for a job because

   they were over forty years old. The alleged comment occurred in February 2016, approximately

   eighteen months before Plaintiff’s termination. The Court finds this alleged incident is too remote

   in time with respect to Plaintiff’s termination to establish pretext. Eyob, 2017 WL 3215171, at *9

   (citing Manaway v. Med. Ctr. of Se. Tex., 430 Fed. Appx. 317, 323 (5th Cir. 2011) (holding that a

   supervisor’s threat to send the Ku Klux Klan to an African-American colleague’s house, which was

   made one year prior to the termination and not directed at the plaintiff, was too remote in time to

   give rise to an inference of pretext); also citing Lister v. Nat'l Oilwell Varco, L.P., No. CIV.A. H-11-

   01, 2013 WL 5515196, at *19 (S.D. Tex. Sept. 30, 2013) (Rosenthal, J.) (holding that racist

   comments made at least a year prior to the plaintiffs’ terminations, “while tone deaf and offensive,”

   were “too attenuated and too remote in time from the decisions to fire either plaintiff to support an

   inference of discrimination.”)); see also Cervantez v. KMGP Servs. Co., 349 Fed. Appx. 4, 10-11

   (5th Cir. 2009) (holding a comment that the defendant “was going to start hiring young people” was

   not evidence of discrimination because it was the only evidence of pretext and was not made in

   temporal proximity to the adverse employment action).

           “Courts typically only find a statement to be evidence of age discrimination in two situations.

                                                     41
Case 5:18-cv-00138-RWS-CMC Document 34 Filed 02/03/20 Page 42 of 54 PageID #: 635



   First, courts will find evidence of age discrimination where a statement references age in a

   derogatory or stereotypical way.” McMichael v. Transocean Offshore Deepwater Drilling, Inc., 934

   F.3d 447, 458 (5th Cir. 2019) (citing Rachid, 376 F.3d at 315 (finding evidence of age discrimination

   where the employer told the plaintiff “ . . . you’re too old”)). “Second, courts will find evidence of

   age discrimination where the employer’s statement shows a desire to replace older employees with

   younger ones.” McMichael, 934 F.3d at 458 (citing Palasota v. Haggar Clothing Co., 342 F.3d 569,

   577–78 (5th Cir. 2003) (finding sufficient evidence to sustain a jury verdict where the employer

   stated that the plaintiff’s “sales techniques were out of the ‘old school’ of selling”; commented that

   “there was a ‘graying of the sales force’” and the employer needed “to find a way to get through it;”

   and recommended severance packages for fourteen named employees, all of whom were specifically

   identified as over fifty years of age, to create “the flexibility to bring on some new players”)). Neither

   situation was present in McMichael. 934 F.3d at 458 (“Commenting on McMichael’s eligibility for

   retirement does not reference age in a derogatory or stereotypical way. Nor does it show a desire to

   replace older employees with younger ones. It also does not imply that McMichael’s age was the

   reason he was fired, especially in the context of a reduction in force.”).

            Neither of those situations are present in this case. In addition to the above stray comments,

   Plaintiff alleges Bollman said she hoped Margaret Barrett would retire and told her to “pick up the

   pace.”11 As noted in McMichael, commenting on retirement is not by itself indicative of

   discriminatory intent. McMichael, 934 F.3d at 458; see also Moore v. Eli Lilly & Co., 990 F.2d 812,

   818 (5th Cir. 1993), cert. denied 510 U.S. 976 (1993) (holding that an employer’s inquiry into an


            11
               In her deposition, Plaintiff admitted Barrett struggled to perform. Pl. Dep. at 72:22-73:8. Bollman explains
   in her declaration she frequently directs employees of all ages to “pick up the pace” when performing various tasks
   because Defendant is now a “numbers-driven business” owned by Lincare. Bollman Decl., ¶ 28.

                                                             42
Case 5:18-cv-00138-RWS-CMC Document 34 Filed 02/03/20 Page 43 of 54 PageID #: 636



   employee’s age and retirement plans is not by itself evidence of discriminatory intent). Courts have

   also held that comments about “working faster” or retirement made to employees are stray remarks

   and not evidence of discrimination. See Waggoner v. City of Garland, Tex., 987 F.2d 1160, 1166 (5th

   Cir. 1993) (holding that supervisor’s remark that a younger person could do faster work and

   reference to the plaintiff as an “old fart” were stray remarks, insufficient to create a genuine issue

   of material fact regarding age or age-based discrimination).

          Plaintiff’s remaining allegations of pretext or attempts to show Defendant’s discriminatory

   animus (i.e., that Bollman purportedly told Shelly Humes Plaintiff was too old to be a sales

   representative and Defendant’s treatment of Paula Thacker) are equally insufficient to defeat

   summary judgment. Considering all the alleged comments collectively and viewing all the evidence

   in the light most favorable to Plaintiff, no evidence shows that age was a factor in Bollman’s

   decision to terminate Plaintiff’s employment.

          A plaintiff must present enough competent summary judgment evidence to raise a genuine

   issue of fact. A mere scintilla of evidence of pretext is not enough. Breaux, 2018 WL 3235416, at

   *6 (citing Anderson v. Tupelo Regional Airport Auth., 568 Fed. Appx. 287, 290 (5th Cir. 2014)).

   Viewing the evidence in the light most favorable to Plaintiff, the Court finds Plaintiff failed to

   provide sufficient evidence on which a reasonable trier of fact could find that Defendant’s proffered

   reasons are pretexts or that Defendant’s explanation is not credible. Little, 924 F.2d at 96. Plaintiff

   has not shown that “but for” her age her employment would not have been terminated. Therefore,

   the Court recommends this part of the motion for summary judgment be granted.




                                                     43
Case 5:18-cv-00138-RWS-CMC Document 34 Filed 02/03/20 Page 44 of 54 PageID #: 637



                                   VI. PLAINTIFF’S ADA CLAIM

   A.     Applicable law

          In her complaint, Plaintiff also alleges Defendant discriminated against her in violation of

   the Americans with Disabilities Act of 1990. To establish a prima facie case for disability

   discrimination under the ADA, a plaintiff must establish the following: (1) he suffers from a

   disability; (2) he is qualified for the job despite the disability; (3) he was subjected to an adverse

   employment action due to the disability; and (4) he was replaced by a non-disabled person or was

   treated less favorably than non-disabled employees. Thomas v. Beaumont Indep. Sch. Dist., 166 F.

   Supp. 3d 714, 733–34 (E.D. Tex.), aff’d, 627 Fed. Appx. 332 (5th Cir. 2015) (citing McInnis v.

   Alamo Cmty. Coll. Dist., 207 F.3d 276, 279–80 (5th Cir.2000)). To have a qualifying disability, a

   plaintiff must demonstrate “(A) a physical or mental impairment that substantially limits one or more

   of the major life activities of such individual; (B) a record of such an impairment; or (C) being

   regarded as having such an impairment.” Thomas, 166 F. Supp. 3d at 734 (quoting Hale v. King, 642

   F.3d 492, 499–500 (5th Cir.2011)).

          A plaintiff may establish a claim of discrimination under the ADA either by presenting direct

   evidence or by using the indirect method of proof set forth in McDonnell Douglas. Seaman v.

   CSPH, Inc., 179 F.3d 297, 300 (5th Cir. 1999). The prima facie case, once established, raises a

   presumption of discrimination which the defendant must rebut by articulating a legitimate,

   nondiscriminatory reason for its action. Radcliff v. Wal-Mart Stores, Inc., 2002 WL 1042116, at *4

   (N.D. Tex. May 21, 2002)(unreported). The plaintiff ultimately bears the burden of showing the

   employer’s actions were motivated by considerations prohibited by the statute. Seaman, 179 F.3d



                                                    44
Case 5:18-cv-00138-RWS-CMC Document 34 Filed 02/03/20 Page 45 of 54 PageID #: 638



   at 300.

             Plaintiffs who claim employment discrimination must exhaust administrative remedies—by

   timely filing a charge with the EEOC and ultimately receiving a “right to sue” letter—prior to filing

   suit in federal court. Iglesias v. Electrolux Home Care Prod., Ltd., No. EP-19-CV-30-KC, 2019 WL

   6711476, at *4 (W.D. Tex. Dec. 6, 2019) (citing Taylor v. Books A Million, Inc., 296 F.3d 376,

   377–78 (5th Cir. 2002)). Because most EEOC charges are filed pro se by laypersons, the scope of

   a charge is construed liberally. Iglesias, 2019 WL 6711476, at *4 (citing Pacheco v. Mineta, 448

   F.3d 783, 788 (5th Cir. 2006)). To this end, Fifth Circuit courts evaluate exhaustion based on the

   hypothetical scope of the EEOC investigation that could reasonably be expected to grow out of the

   plaintiff's charge of discrimination, not solely the scope of the charge itself. Iglesias, 2019 WL

   6711476, at *4 (citing Pacheco, 448 F.3d at 789). This requires a “fact-intensive analysis of the

   statement given by the plaintiff . . . look[ing] slightly beyond its four corners, to its substance rather

   than its label.” Id.

   B.        Discussion

             Defendant first asserts Plaintiff’s disability discrimination claim should be dismissed because

   she did not exhaust her administrative remedies. Under the ADA “[n]o action . . . shall be brought

   . . . if administrative remedies have not been exhausted.” Thomas, 166 F. Supp. 3d at 733 (quoting

   42 U.S.C. § 6104(e)(2)). In addition, the ADA incorporates the administrative prerequisites of Title

   VII, and thus an ADA charge must be verified. Howard v. Vantage Int’l Mgmt., LLC, No.

   4:18-CV-4182, 2019 WL 2492866, at *2 (S.D. Tex. May 21, 2019), report and recommendation

   adopted, No. 4:18-CV-4182, 2019 WL 2491897 (S.D. Tex. June 13, 2019) (citing Dao v. Auchan



                                                       45
Case 5:18-cv-00138-RWS-CMC Document 34 Filed 02/03/20 Page 46 of 54 PageID #: 639



   Hypermarket, 96 F.3d 787, 789 (5th Cir. 1996) (citing 42 U.S.C. § 12117(a); Edelman v. Lynchburg

   College, 535 U.S. 106, 118 (2002) (citing 42 U.S.C. § 2000e-5(b) for requirement to swear that

   allegations in charge are true)).

            Plaintiff does not assert in her EEOC Charge of Discrimination that Defendant discriminated

   against her based on disability. Pl. Ex. 1. She only checked the boxes for retaliation and age

   discrimination, not disability discrimination. Id. In describing the “particulars,” Plaintiff stated she

   was ridiculed publicly by Bollman on July 20, 2017 “for not clocking out before going to the

   restroom because of [her] back issues.” Id. In her “discrimination statement,” Plaintiff stated she

   believed she “was discriminated against before of [her] age (60), in violation of the Age

   Discrimination in employment Act of 1967, and that [she] was retaliated against.” Id. As pointed

   out by Defendant, the Charge of Discrimination is not signed or dated. Docket Entry # 23 at p. 26,

   n. 22.

            In Iglesias, the defendant argued the plaintiff’s statements to the EEOC concerned only

   discrimination by age-based termination. Iglesias, 2019 WL 6711476, at *5. Because the EEOC

   charge did not contain any of the facts underlying the plaintiff’s retaliation or hostile work

   environment claims, the defendant argued those claims had not been exhausted. Id. On her EEOC

   charge and intake questionnaire, when identifying the basis of the alleged discrimination, the plaintiff

   checked only the “age” boxes, not “retaliation.” Id.

            According to the court, the check boxes are not dispositive because the “crucial element” of

   an EEOC charge is its factual statement. Id. (quoting Melgar v. T.B. Butler Publ’g Co., 931 F.3d

   375, 379 (5th Cir. 2019) (quoting Sanchez v. Standard Brands, Inc., 431 F.2d 455, 462 (5th Cir.



                                                     46
Case 5:18-cv-00138-RWS-CMC Document 34 Filed 02/03/20 Page 47 of 54 PageID #: 640



   1970))). The court noted the plaintiff had submitted the following factual statement on her

   handwritten intake questionnaire: “[F]ired because of my age. Electrolux lied that they were having

   a reduction in force so laid off about 12 employees. However as to my position, Quality Inspector,

   I was immediately replaced by Nora Diaz, who is about 30 years younger than me, with much less

   experience than me.” Iglesias, 2019 WL 6711476, at *5.

          The plaintiff argued the retaliation and hostile work environment claims – not contained in

   the above factual statement but subsequently detailed in the complaint, were still “effectively

   exhausted because any resulting EEOC investigation would reasonably be expected to discover those

   facts.” Iglesias, 2019 WL 6711476, at *5. Although the court agreed with the plaintiff “that, in

   theory, an EEOC charge detailing a discriminatory termination could contain facts which serve to

   exhaust a retaliation or hostile work environment claim as well,” the court stated the plaintiff’s

   “relatively bare statement of facts to the EEOC contain[ed] no indication of protected conduct

   engaged in or harassment experienced which would lead to an investigation of either claim,

   respectively.” Id. (citing Gates v. Lyondell Petrochemical Co., 227 Fed. Appx. 409, 409 (5th Cir.

   2007) (finding a hostile environment claim “could not be expected to grow out of [the plaintiff’s]

   EEOC discrimination charge when she charged only her employer’s discrete acts in termination and

   failing to promote her, and made no mention of a hostile work environment”); also citing Garrett

   v. Judson Indep. Sch. Dist., 299 Fed. Appx. 337, 344 (5th Cir. 2008) (finding that the plaintiff

   exhausted her retaliation claim before the EEOC, but that “[a]ge discrimination is a ‘separate and

   distinct’ claim of employment discrimination”) (quoting Randel v. U.S. Dep’t of Navy, 157 F.3d 392,

   395 (5th Cir. 1998))).

          The plaintiff asserted an investigation of her alleged discriminatory termination would cover

                                                   47
Case 5:18-cv-00138-RWS-CMC Document 34 Filed 02/03/20 Page 48 of 54 PageID #: 641



   the “circumstances” of that termination, including any internal complaints that Plaintiff filed or

   harassment that occurred. Iglesias, 2019 WL 6711476, at *5. Again, although the court stated this

   “theory could very well prevail on a more factually robust EEOC charge,” the court stated that

   “without any facts in the Charge even intimating the existence of retaliation and hostile environment

   claims, Plaintiff's argument effectively collapse[d] the three distinct claims into one for exhaustion

   purposes, which cannot be squared with Fifth Circuit precedent.” Id. According to the court, the Fifth

   Circuit has explained:

          [F]ailure to check the appropriate box is not fatal to [the plaintiff’s] retaliation claim
          . . . but [the plaintiff’s] description of his charge in the particulars section described
          only a discrimination claim. . . . Discrimination and retaliation claims are distinct,
          and the factual statement in [the plaintiff's] EEOC charge did not put [the employer]
          on notice that [the plaintiff] was asserting a retaliation claim.


   Iglesias, 2019 WL 6711476, at *5-6 (quoting Frazier v. Sabine River Auth. La., 509 Fed. Appx. 370,

   373–74 (5th Cir. 2013); also citing Stith v. Perot Sys. Corp., 122 Fed. Appx. 115, 118 (5th Cir. 2005)

   (finding hostile environment claim non-exhausted within age discrimination charge because

   “[n]owhere in the narrative of [the plaintiff’s] EEOC charge is anything other than the alleged

   discrete acts of discrimination . . . even mentioned”)). The court in Iglesias concluded the plaintiff

   failed to exhaust her retaliation and hostile work environment claims prior to filing suit and granted

   the defendant summary judgment on those claims. Iglesias, 2019 WL 6711476, at *6.

          Here, Plaintiff did not check the disability box on her Charge of Discrimination or state in

   the body of the Charge that her employment was terminated because of an alleged disability. Instead,

   she noted only that she was ridiculed for not clocking out before going to the bathroom because of

   her back issues. According to Defendant, Plaintiff did mention disability discrimination in her intake


                                                     48
Case 5:18-cv-00138-RWS-CMC Document 34 Filed 02/03/20 Page 49 of 54 PageID #: 642



   questionnaire. Docket Entry # 23 at p. 26. Defendant asserts this does not excuse Plaintiff from

   having to assert disability discrimination in a verified charge. Id.

            In Howard, a court in this circuit recently considered whether an unverified intake

   questionnaire qualifies as an ADA charge, and also whether a later verified charge can relate back

   to the filing of the intake questionnaire. Howard, 2019 WL 2492866, at *3. According to the court,

   the Fifth Circuit has held that because an ADA charge must be verified, an unverified intake

   questionnaire alone cannot be deemed a charge under the ADA.12 Id. (citing Patton v. Jacobs Eng’g

   Group, Inc., 874 F.3d 437, 443 (5th Cir. 2017)). The issue in Patton was not the timeliness of his

   charge, but whether the scope of the charge included the plaintiff’s failure to accommodate claim

   as well as his harassment claim. Howard, 2019 WL 2492866, at *3 (citing Patton, 874 F.3d at 441).

   The Fifth Circuit held the intake questionnaire should be construed “as part of the EEOC charge,”

   and because Patton’s intake questionnaire and charge “trigger[ed] the investigatory and conciliatory

   procedures of the EEOC,” as to all of Patton’s claims, his charge was sufficient to exhaust his

   administrative remedies. Howard, 2019 WL 2492866, at *3 (citing Patton, 874 F.3d at 443-44).

            The Court notes Plaintiff has not addressed the intake questionnaire or attached it for the

   Court’s review. Even if the intake questionnaire should be considered part of Plaintiff’s formal

   Charge of Discrimination so that a claim of disability discrimination could reasonably be expected

   to – and in fact did – grow out of the Charge of Discrimination, the issue of whether the Charge of

   Discrimination is properly verified remains. Plaintiff testified she does not remember whether she


            12
                 The court in Howard concluded an unverified intake questionnaire may constitute a timely ADA charge if
   it is sufficiently detailed, requests agency action, and is supplemented by a verified charge. Howard, 2019 WL 2492866,
   at *4.



                                                            49
Case 5:18-cv-00138-RWS-CMC Document 34 Filed 02/03/20 Page 50 of 54 PageID #: 643



   signed the EEOC Charge. Pl. Dep. at 11:24-12:7 (stating she dealt with the EEOC over the phone

   “quite a bit” and does not specifically remember signing the Charge).

           Another court in this circuit has held the ADA does not require verification. Jones v.

   Sewerage & Water Bd. of New Orleans, No. CV 17-8076, 2018 WL 4909911, at *4 (E.D. La. Oct.

   10, 2018) (citing 29 U.S.C. § 626(d); 29 CFR § 1626). According to the court in Jones, a plaintiff

   is not necessarily barred from bringing suit on a charge that is unsigned or unverified. Jones, 2018

   WL 4909911, at *4 (citing Ragland v. Dallas Cty. Cmty. Coll. Dist., No. 3:16-CV-722-L, 2017 WL

   1196863, at *4 (N.D. Tex. Mar. 31, 2017)). The court noted the EEOC may waive the requirement

   that a charge be signed and verified. Jones, 2018 WL 4909911, at *4 (citing Crawford v. Harris Cty.

   Juvenile Prob. Dep’t, 31 Fed. Appx. 159 n.6 (5th Cir. 2001) (internal citations omitted)). The court

   further noted a “charge is sufficient when the Commission receives from the person making the

   charge a written statement sufficiently precise to identify the parties, and to describe generally the

   action or practices complained of.” Jones, 2018 WL 4909911, at *4 (quoting 29 C.F.R. §

   1601.12(b)).

           In Jones, there was no dispute the plaintiff filed a timely charge with the EEOC and received

   a statutory notice of right to sue before filing the lawsuit. Jones, 2018 WL 4909911, at *4. The issue

   was whether the plaintiff’s unsigned charge of discrimination was sufficient to exhaust

   administrative remedies prior to the commencement of litigation in federal court. Id. Following the

   reasoning of Price and the language of 29 C.F.R. § 1601.12(b), the court in Jones found the plaintiff

   exhausted administrative remedies before filing suit in federal court. Id. According to the court, the

   plaintiff’s charge was sufficiently precise to identify the parties and describe generally the action or

   practices of which the plaintiff complained. Id.

                                                      50
Case 5:18-cv-00138-RWS-CMC Document 34 Filed 02/03/20 Page 51 of 54 PageID #: 644



          Here, Plaintiff received a statutory notice of right to sue before filing this lawsuit. The Court

   will assume in this instance Plaintiff properly exhausted her administrative remedies under the ADA.

   Even with this assumption, the ADA claim still fails as a matter of law, because Plaintiff has not

   presented sufficient evidence to create a genuine issue of material fact on each element of this cause

   of action. Thomas, 166 F. Supp. 3d at 733. The ADA’s definition of disability permits suits by

   plaintiffs who, “though not actually disabled per se are nonetheless regarded as having such an

   impairment.” Kemp v. Holder, 610 F.3d 231, 23 6–37 (5th Cir.2010) (internal quotations and

   citations omitted). However, a party is regarded as having such an impairment, if the party can show

   that (1) an employer mistakenly believes that the employee has an impairment that substantially

   limits one or more major life activities, or (2) an employer mistakenly believes that an actual,

   nonlimiting impairment substantially limits one or more major life activities. Id. at 237. “[B]oth of

   these showings require that the plaintiff demonstrate that the employer actually entertain[ed]

   misperceptions about the individual-it must believe either that one has a substantially limiting

   impairment that one does not have or that one has a substantially limiting impairment when, in fact,

   the impairment is not so limiting.” Id. (internal citations and quotations omitted).

          Here, Plaintiff argues Bollman regarded her as having a disabling impairment and unable to

   perform the functions of her job based on comments made about whether she was physically able

   to do her job. Plaintiff asserts Bollman and Yarberry would ask her if she was physically able to still

   do her job any time Plaintiff was having a back episode, despite the fact Plaintiff never missed work

   because of her back condition. Docket Entry # 24 at p. 16. Plaintiff testified as to one specific

   instance a month before she was terminated when Bollman made Plaintiff feel “substandard because

   of her back.” Id. at p. 17. This is the so-called July 20, 2017 bathroom incident.

                                                     51
Case 5:18-cv-00138-RWS-CMC Document 34 Filed 02/03/20 Page 52 of 54 PageID #: 645



           To establish she was fired as a result of a perceived “substantial limitation,” Plaintiff must

   produce evidence that Bollman regarded her as being “[u]nable to perform a major life activity that

   the average person in the general population can perform; or [s]ignificantly restricted as to the

   condition, manner, or duration under which an individual can perform a particular major life activity

   as compared to the condition, manner, or duration under which the average person in the general

   population can perform that same major life activity.” Kemp, 610 F.3d at 237. When “the major life

   activity under consideration is that of working, the statutory phrase ‘substantially limits’ requires,

   at a minimum, that plaintiffs allege they are unable to work in a broad class of jobs. . . . ‘The

   inability to perform a single, particular job does not constitute a substantial limitation in the major

   life activity of working.’” Sutton v. United Air Lines, Inc., 527 U.S. 471, 491 (1999) (quoting 29

   C.F.R. § 1630.2(j)(3)(i)).

           There is no evidence in the record from which a jury could find Bollman or Defendant

   actually entertained misperceptions about Plaintiff’s “substantial limitation” in major life activities.

   “Nothing in the record supports the notion” that Bollman or Defendant believed Plaintiff to be

   significantly restricted in her ability to do her job. Viewing all of the above evidence in the light most

   favorable to Plaintiff, the Court finds Plaintiff has failed to produce evidence of “a physical or

   mental impairment that substantially limits one or more [of her] major life activities” or that she was

   “regarded as having such an impairment.” Kemp, 610 F.3d at 239. Thus, Defendant did not regard

   Plaintiff as being disabled.

           As discussed in detail above, even if Plaintiff was able to show a prima facie case, her claim

   still fails because she cannot show Defendant’s legitimate, nondiscriminatory reasons for her

   termination are pretext. The Court recommends Plaintiff’s ADA claim be dismissed.

                                                      52
Case 5:18-cv-00138-RWS-CMC Document 34 Filed 02/03/20 Page 53 of 54 PageID #: 646




                                      VII. RECOMMENDATION

           Based on the foregoing, it is

           RECOMMENDED that Defendant’s Motion for Summary Judgment (Docket Entry # 23)

   be GRANTED. It is further

             RECOMMENDED that Plaintiff’s above-entitled and numbered cause of action be

   DISMISSED WITH PREJUDICE

                                                 Objections

           Within fourteen (14) days after service of the magistrate judge’s report, any party must serve

   and file specific written objections to the findings and recommendations of the magistrate judge.

   28 U.S.C. § 636(b)(1)(C). In order to be specific, an objection must identify the specific finding or

   recommendation to which objection is made, state the basis for the objection, and specify the place

   in the magistrate judge’s report and recommendation where the disputed determination is found. An

   objection that merely incorporates by reference or refers to the briefing before the magistrate judge

   is not specific.

           Failure to file specific, written objections will bar the party from appealing the unobjected-to

   factual findings and legal conclusions of the magistrate judge that are accepted by the district court,

   except upon grounds of plain error, provided that the party has been served with notice that such

   consequences will result from a failure to object. See Douglass v. United Servs. Auto. Ass’n, 79 F.3d

   1415, 1417 (5th Cir. 1996) (en banc), superseded by statute on other grounds, 28 U.S.C. § 636(b)(1)


                                                     53
Case 5:18-cv-00138-RWS-CMC Document 34 Filed 02/03/20 Page 54 of 54 PageID #: 647



   (extending the time to file objections from ten to fourteen days).

           SIGNED this 3rd day of February, 2020.




                                                        ____________________________________
                                                        CAROLINE M. CRAVEN
                                                        UNITED STATES MAGISTRATE JUDGE




                                                   54
